Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
December 26, 2017, is entered into by and among OMNICELL, INC., a Delaware
corporation (the “Borrower”), each Subsidiary Guarantor (as defined in the
Amended Credit Agreement (as defined below)) party hereto; each of the financial
institutions party hereto as a Lender (as defined in the Credit Agreement (as
defined below)); each Additional Revolving Credit Lender (as defined below)
party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Issuing Lender and as administrative agent for the Lenders under
the Credit Agreement (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Amended
Credit Agreement.
RECITALS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of January 5, 2016 (as amended through the date hereof, the “Credit Agreement”
and as amended by this Second Amendment, the “Amended Credit Agreement”), with
the Lenders from time to time party thereto and the Administrative Agent;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully described herein;
WHEREAS, each of the financial institutions listed on Schedule I hereto (the
“Additional Revolving Credit Lenders”) has agreed, on the terms and conditions
set forth herein and in the Amended Credit Agreement, to provide additional
revolving credit commitments (the “Additional Revolving Credit Commitments”) to
the Borrower in the amount set forth opposite its name under the heading
“Additional Revolving Credit Commitments” on Schedule I hereto;
WHEREAS, the Required Lenders and the Required Revolving Lenders have consented
and agreed to the Borrower’s requested amendments subject to the terms and
conditions set forth in this Second Amendment, as evidenced by the signatures of
the Lenders party hereto; and
WHEREAS, by executing this Second Amendment, the Borrower and each Subsidiary
Guarantor reaffirms, after giving effect to each of the requested amendments,
its obligations under each of the Guaranty Agreement, the Collateral Agreement
and each other Loan Document (in each case as amended by this Second Amendment).
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
SECTION 1.AMENDMENTS.  
Effective as of the Second Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to delete all stricken text (indicated
textually in the same manner as the following example:

















--------------------------------------------------------------------------------

        


stricken text) and to add all double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the conformed Amended Credit Agreement attached hereto as Exhibit A.
Effective as of the Second Amendment Effective Date (as defined below), Exhibit
F to the Credit Agreement is hereby amended to delete all stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add all double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the conformed
Exhibit F attached hereto as Exhibit B.
SECTION 2.ADDITIONAL REVOLVING CREDIT COMMITMENTS.
Subject to the terms and conditions set forth herein and in the Amended Credit
Agreement, each of the Additional Revolving Credit Lenders hereby agrees to
provide additional Revolving Credit Commitments to the Borrower on the Second
Amendment Effective Date, in an aggregate principal amount not to exceed its
Additional Revolving Credit Commitment set forth on Schedule I hereto. The
Additional Revolving Credit Commitments shall for all purposes under the Loan
Documents (a) constitute “Revolving Credit Commitments” and shall be the same
Class as, and have the same terms and conditions (including, without limitation,
Applicable Margin, Commitment Fee and Revolving Credit Maturity Date) as, the
Revolving Credit Commitments provided to the Borrower by the Revolving Credit
Lenders on the Closing Date and (b) constitute “Obligations” and “Secured
Obligations” under the Amended Credit Agreement and the other Loan Documents.
Each of the Additional Revolving Credit Lenders shall be a “Revolving Credit
Lender” and a “Lender” under the Amended Credit Agreement and have all of the
rights, duties and obligations of a Lender and Revolving Credit Lender under the
Amended Credit Agreement and the other Loan Documents.
Effective as of the Second Amendment Effective Date, Schedule 1.1(a) of the
Credit Agreement is hereby amended by amending and replacing the portion of
Schedule 1.1(a) set forth under the heading “Revolving Credit Commitments” in
its entirety by Schedule II hereto.
SECTION 3.REPRESENTATIONS AND WARRANTIES; NO EVENTS OF DEFAULT.
The Borrower and each Subsidiary Guarantor party hereto represents and warrants
that, as of the Second Amendment Effective Date:


(a)    each Credit Party and each Subsidiary thereof has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Second Amendment in accordance
with its terms;


(b)    this Second Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party hereto, and constitutes the legal, valid and binding obligation of each
Credit Party and each Subsidiary thereof that is a party hereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies;




2







--------------------------------------------------------------------------------

        


(c)    the representations and warranties contained in the Amended Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty is true and correct in all respects, on and as of the Second
Amendment Effective Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty remains true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date); and


(d)    no Default or Event of Default has occurred and is continuing as of the
Second Amendment Effective Date, or will occur as a result of giving effect to
the amendments contemplated by this Second Amendment.


SECTION 4.REAFFIRMATION OF GUARANTEES AND SECURITY INTERESTS.
(a)    The Borrower and each Subsidiary Guarantor party hereto hereby consents
to the terms and conditions of this Second Amendment.
(b)    The Borrower and each Subsidiary Guarantor party hereto hereby: (i)
reaffirms and confirms, immediately before and after giving effect to the
amendments to the Loan Documents contemplated herein, its guarantees, pledges,
grants (including, but not limited to, its grant of a security interest in the
Collateral in favor of the Administrative Agent for the ratable benefit of the
Secured Parties) and other undertakings under the Loan Documents to which it is
a party; and (ii) agrees that: (A) each Loan Document to which it is a party
shall, immediately after giving effect to the amendments to the Loan Documents
contemplated herein, continue to be in full force and effect; and (B) all
guarantees, pledges, grants (including, but not limited to, its grant of a
security interest in the Collateral in favor of the Administrative Agent for the
ratable benefit of the Secured Parties) and other undertakings thereunder shall,
immediately after giving effect to the amendments to the Loan Documents
contemplated herein, continue to be in full force and effect to guarantee and
secure the Secured Obligations (as amended, increased and otherwise modified
hereby) and shall accrue to the benefit of the Secured Parties.
SECTION 5.CONDITIONS TO EFFECTIVENESS.
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THIS SECOND AMENDMENT, AND
THE CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE (SUCH DATE, THE
“SECOND AMENDMENT EFFECTIVE DATE”) ONLY IF AND WHEN EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:
5.1    this Second Amendment is signed by, and counterparts hereof are delivered
to the Administrative Agent (by hand delivery, mail or telecopy) by, each Credit
Party, the Required Lenders, the Required Revolving Credit Lenders and each
Additional Revolving Credit Lender;
5.2    the Administrative Agent shall have received customary and reasonably
satisfactory opinions of counsel to the Credit Parties (including opinions of
local counsel to the Credit Parties as may be


3







--------------------------------------------------------------------------------

        


reasonably requested by the Administrative Agent), addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, this
Second Amendment and the other Loan Documents, and such other matters as the
Administrative Agent shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the
Administrative Agent and the Lenders);
5.3    the Administrative Agent shall have received, for each Credit Party, such
Credit Party’s (i) charter (or similar formation document), certified by the
appropriate governmental authority, (ii) good standing certificates in its state
of incorporation (or formation) and in each other state where such Credit Party
is duly qualified to do business, except for such jurisdictions where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect, (iii) bylaws (or similar governing document), (iv) resolutions
of its board of directors (or similar governing body) approving and authorizing
such Credit Party’s execution, delivery and performance of this Second Amendment
and the transactions contemplated hereby, and (v) signature and incumbency
certificates of its officers executing this Second Amendment, all certified by
its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification;
5.4    the Administrative Agent shall have received a customary officer’s
closing certificate (including with respect to the matters in Section 5.5
below);
5.5    each of the representations and warranties contained in Section 3 of this
Second Amendment are true and correct on and as of the Second Amendment
Effective Date;
5.6    the Borrower shall have paid to the Administrative Agent, (i) for the
account of each of the existing Lenders under the Credit Agreement that has
delivered its consent to this Second Amendment on or prior to 12:00 p.m. Pacific
time on December 20, 2017, and (ii) for the account of each of the Additional
Revolving Credit Lenders (inclusive of all finally allocated commitments whether
or not funded on the Second Amendment Effective Date), all fees required to be
paid by it on the Second Amendment Effective Date as the Borrower shall have
separately agreed in writing; and
5.7    the Borrower shall have paid all fees and expenses of the Administrative
Agent and its Affiliates in connection with this Second Amendment to the extent
required by Section 12.3 of the Credit Agreement and in any separate engagement
letter or fee letter between the Borrower and the Administrative Agent and/or
its Affiliates.
SECTION 6.AUTHORIZATION TO MODIFY AND EXECUTE LOAN DOCUMENTS.
The undersigned Lenders, constituting the Required Lenders and the Required
Revolving Credit Lenders and each of the Additional Revolving Credit Lenders,
hereby: (a) authorize and direct the Administrative Agent to execute this Second
Amendment; (b) consent to the transactions contemplated by this Second
Amendment; (c) authorize and direct the Administrative Agent to take any and all
actions and execute such documents as shall be required to give effect to or
otherwise implement this Second Amendment and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.


Each of the undersigned Lenders (i) confirms that it has received a copy of each
of the Loan Documents and the exhibits thereto, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment (and in the case of each Additional
Revolving Credit Lender, to provide the Additional Revolving Credit
Commitments); and (ii) agrees that it will, independently and


4







--------------------------------------------------------------------------------

        


without reliance upon the Administrative Agent, Swingline Lender, Issuing Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents.


SECTION 7.MISCELLANEOUS
7.1    No Waiver; Continuing Effect of Loan Documents. Except as specifically
modified pursuant to the terms of this Second Amendment: (a) the terms and
conditions of the Amended Credit Agreement and the other Loan Documents remain
in full force and effect; and (b) nothing herein: (i) shall constitute a waiver,
amendment or modification of any other provision of the Amended Credit Agreement
or any other Loan Document; or (ii) shall be construed as a waiver or consent to
any further or future action on the part of the Borrower or any Subsidiary
Guarantor. Nothing herein shall limit in any way the rights and remedies of the
Administrative Agent or the Lenders under the Amended Credit Agreement or under
any other Loan Document. This Second Amendment is a Loan Document under and as
defined in the Amended Credit Agreement.
7.2    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this Second
Amendment.
7.3    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
7.4    Successor and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns pursuant to the terms of Section 12.9 of the Amended Credit
Agreement.
7.5    Governing Law. This Second Amendment, and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Second Amendment and the transactions
contemplated hereby and thereby, shall be governed by, and construed in
accordance with, the law of the State of New York.
[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
OMNICELL, INC.,
a Delaware corporation,
as the Borrower


By:        /s/ Peter Kuipers            
Name: Peter Kuipers
Title: Chief Financial Officer
ATEB, INC.,
a North Carolina corporation,
as a Subsidiary Guarantor


By:        /s/ Dan S. Johnston            
Name: Dan S. Johnston
Title: Executive Vice President and Secretary
MEDPAK HOLDINGS, INC.,
a Delaware corporation,
as a Subsidiary Guarantor


By:        /s/ Dan S. Johnston            
Name: Dan S. Johnston
Title: Executive Vice President and Secretary
MTS MEDICATION TECHNOLOGIES, INC.,
a Delaware corporation,
as a Subsidiary Guarantor


By:        /s/ Dan S. Johnston            
Name: Dan S. Johnston
Title: Executive Vice President and Secretary
MTS PACKAGING SYSTEMS, INC.,
a Florida corporation,
as a Subsidiary Guarantor


By:        /s/ Dan S. Johnston            
Name: Dan S. Johnston
Title: Executive Vice President and Secretary    




5







--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Issuing Lender, Additional Revolving Credit
Lender and a Lender


By:        /s/ Teddy Koch            
Name:        Teddy Koch                
Title:        Director                


[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

        




J.P. Morgan Chase Bank, N.A.
as a Lender and as an Additional Revolving Credit Lender


By:        /s/ Marshall Trenckmann        
Name:        Marshall Trenckmann            
Title:        Executive Director            


Bank of the West,
as a Lender


By:        /s/ Patrick Mun_            
Name:        Patrick Mun                
Title:        Vice President                


Bank of the West,
as an Additional Revolving Credit Lender


By:        /s/ Patrick Mun_            
Name:        Patrick Mun                
Title:        Vice President                


HSBC Bank USA, National Association,
as a Lender


By:        /s/ Derick E. Duchodni        
Name:        Derick E. Duchodni            
Title:        Senior Vice President             


HSBC Bank USA, National Association,
as an Additional Revolving Credit Lender


By:        /s/ Derick E. Duchodni        


        




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

        


Name:        Derick E. Duchodni            
Title:        Senior Vice President             


Compass Bank,
as a Lender


By:        /s/ Joseph W. Nimmons        
Name:        Joseph W. Nimmons            
Title:        Sr. Vice President             


Compass Bank,
as an Additional Revolving Credit Lender


By:        /s/ Joseph W. Nimmons        
Name:        Joseph W. Nimmons            
Title:        Sr. Vice President             




Fifth Third Bank,
as a Lender


By:        /s/ Thomas Avery            
Name:        Thomas Avery                
Title:        Director                 




Fifth Third Bank,
as an Additional Revolving Credit Lender


By:        /s/ Thomas Avery            
Name:        Thomas Avery                
Title:        Director                 






        




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

        








MUFG UNION BANK, N.A.,
as a Lender


By:        /s/ Teuta Ghilaga            
Name:        Teuta Ghilaga                
Title:        Director                 




SUNTRUST BANK,
as a Lender


By:        /s/ Min Park                
Name:        Min Park                
Title:        Vice President                 




Citizens Bank, N.A.,
as a Lender


By:        /s/ Marie Mollo            
Name:        Marie Mollo                
Title:        Senior Vice President             




Citizens Bank, N.A.,
as an Additional Revolving Credit Lender


By:        /s/ Marie Mollo            
Name:        Marie Mollo                
Title:        Senior Vice President             


        




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

        










East West Bank,
as a Lender


By:        /s/ Alex Coyle                
Name:        Alex Coyle                
Title:        Managing Director            




COMERICA BANK,
as a Lender


By:        /s/ Fatima Arshad            
Name:        Fatima Arshad                
Title:        Senior Vice President            




COMERICA BANK,
as an Additional Revolving Credit Lender


By:        /s/ Fatima Arshad            
Name:        Fatima Arshad                
Title:        Senior Vice President            




        




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------








SCHEDULE I
Additional Revolving Credit Commitments
Additional Revolving Credit Lender
Additional Revolving Credit Commitment
Wells Fargo Bank, National Association
$20,000,000
JPMorgan Chase Bank, N.A.
$27,500,000
Bank of the West
$15,000,000
HSBC Bank
$22,500,000
Compass Bank
$15,000,000
Fifth Third Bank
$5,000,000
Citizens Bank, N.A.
$7,500,000
Comerica Bank
$2,500,000
TOTALS
$115,000,000








--------------------------------------------------------------------------------









SCHEDULE II
Revolving Credit Commitments
Revolving Credit Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Wells Fargo Bank, National Association


$55,000,000


17.46
%
JPMorgan Chase Bank, N.A.


$52,500,000


16.67
%
Bank of the West


$33,750,000


10.71
%
HSBC Bank USA, National Association


$36,250,000


11.51
%
Compass Bank


$28,750,000


9.13
%
Fifth Third Bank


$23,750,000


7.54
%
MUFG Union Bank, N.A.


$18,750,000


5.95
%
SunTrust Bank


$18,750,000


5.95
%
Citizens Bank, N.A.


$21,250,000


6.75
%
East West Bank


$13,750,000


4.37
%
Comerica Bank


$12,500,000


3.97
%
TOTALS


$315,000,000


100.00
%








--------------------------------------------------------------------------------







EXHIBIT A


Amended Credit Agreement







--------------------------------------------------------------------------------







Published CUSIP Number:    __________
Revolving Credit CUSIP Number:    __________
Term Loan CUSIP Number:    __________

--------------------------------------------------------------------------------









$400,000,000515,000,000


CREDIT AGREEMENT

dated as of January 5, 2016,
as amended by the First Amendment to Credit Agreement and Collateral Agreement,
dated as of April 11, 2017, and the Second Amendment to Credit Agreement, dated
as of December 26, 2017


by and among


OMNICELL, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender




WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner


and


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


and


BANK OF THE WEST, FIFTH THIRD BANK, HSBC BANK,
MUFG UNION BANK, N.A. and SUNTRUST BANK,
as Co-Documentation Agents











--------------------------------------------------------------------------------








--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitions and Provisions    39

SECTION 1.3
Accounting Terms    3940

SECTION 1.4
UCC Terms    40

SECTION 1.5
Rounding    40

SECTION 1.6
References to Agreement and Laws    40

SECTION 1.7
Times of Day    4041

SECTION 1.8
Letter of Credit Amounts    4041

SECTION 1.9
Guarantees    4041

SECTION 1.10
Covenant Compliance Generally    4041

SECTION 1.11
Exchange Rates; Currency Alternatives    41

SECTION 1.12
Alternative Currencies    4142

ARTICLE II REVOLVING CREDIT FACILITY
42

SECTION 2.1
Revolving Credit Loans    42

SECTION 2.2
Swingline Loans    42

SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans    44

SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans    45

SECTION 2.5
Permanent Reduction of the Revolving Credit Commitment    46

SECTION 2.6
Termination of Revolving Credit Facility    4647






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


ARTICLE III LETTER OF CREDIT FACILITY
47

SECTION 3.1
L/C Facility    47

SECTION 3.2
Procedure for Issuance of Letters of Credit    4748

SECTION 3.3
Commissions and Other Charges    48

SECTION 3.4
L/C Participations    4849

SECTION 3.5
Reimbursement Obligation of the Borrower    4950

SECTION 3.6
Obligations Absolute    50

SECTION 3.7
Effect of Letter of Credit Application    5051

SECTION 3.8
Resignation of Issuing Lenders    51

SECTION 3.9
Reporting of Letter of Credit Information and L/C Commitment    51

SECTION 3.10
Letters of Credit Issued for Subsidiaries    5152

ARTICLE IV TERM LOAN FACILITY
5152

SECTION 4.1
Initial Term Loan    5152

SECTION 4.2
Procedure for Advance of Term Loan    52

SECTION 4.3
Repayment of Term Loans    52

SECTION 4.4
Prepayments of Term Loans    53

ARTICLE V GENERAL LOAN PROVISIONS
56

SECTION 5.1
Interest    56

SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans    57

SECTION 5.3
Fees    5758

SECTION 5.4
Manner of Payment    58

SECTION 5.5
Evidence of Indebtedness    59



ii





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 5.6
Sharing of Payments by Lenders    59

SECTION 5.7
Administrative Agent’s Clawback    60

SECTION 5.8
Changed Circumstances    61

SECTION 5.9
Indemnity    6162

SECTION 5.10
Increased Costs    62

SECTION 5.11
Taxes    63

SECTION 5.12
Mitigation Obligations; Replacement of Lenders    67

SECTION 5.13
[Reserved]    68

SECTION 5.14
Cash Collateral    68

SECTION 5.15
Defaulting Lenders    69

SECTION 5.16
Amend and Extend Transactions    71

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
73

SECTION 6.1
Conditions to Closing and Initial Extensions of Credit    73

SECTION 6.2
Conditions to All Extensions of Credit    7778

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
79

SECTION 7.1
Organization; Power; Qualification    79

SECTION 7.2
Ownership    79

SECTION 7.3
Authorization; Enforceability    7980

SECTION 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.    80

SECTION 7.5
Compliance with Law; Governmental Approvals    80

SECTION 7.6
Tax Returns and Payments    80

SECTION 7.7
Intellectual Property Matters    81



iii





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 7.8
Health Care Regulatory Matters    81

SECTION 7.9
Environmental Matters    8182

SECTION 7.10
Employee Benefit Matters    82

SECTION 7.11
Use of Proceeds; Margin Stock    83

SECTION 7.12
Government Regulation    8384

SECTION 7.13
Material Contracts    8384

SECTION 7.14
Employee Relations    84

SECTION 7.15
Burdensome Provisions    84

SECTION 7.16
Financial Statements    84

SECTION 7.17
No Material Adverse Change    8485

SECTION 7.18
Solvency    8485

SECTION 7.19
Title to Properties    8485

SECTION 7.20
Litigation    85

SECTION 7.21
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    85

SECTION 7.22
Absence of Defaults    85

SECTION 7.23
Senior Indebtedness Status    8586

SECTION 7.24
Disclosure    8586

SECTION 7.25
Security Documents    86

SECTION 7.26
Insurance Matters    87

SECTION 7.27
Flood Hazard Insurance    87

ARTICLE VIII AFFIRMATIVE COVENANTS
87

SECTION 8.1
Financial Statements and Budgets    87

SECTION 8.2
Certificates; Other Reports    88



iv





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 8.3
Notice of Litigation and Other Matters    90

SECTION 8.4
Preservation of Corporate Existence and Related Matters    91

SECTION 8.5
Maintenance of Property and Licenses    91

SECTION 8.6
Insurance    9192

SECTION 8.7
Accounting Methods and Financial Records    92

SECTION 8.8
Payment of Taxes and Other Obligations    92

SECTION 8.9
Compliance with Laws and Approvals    92

SECTION 8.10
Environmental Laws    9293

SECTION 8.11
Compliance with ERISA    93

SECTION 8.12
Compliance with Material Contracts    93

SECTION 8.13
Visits and Inspections    93

SECTION 8.14
Additional Subsidiaries, Real Property and Other Collateral    94

SECTION 8.15
Banking Relationship 95[Reserved]    96

SECTION 8.16
Post-Closing Matters    96

SECTION 8.17
Further Assurances    96

SECTION 8.18
Compliance with Anti-Corruption Laws and Sanctions    96

ARTICLE IX NEGATIVE COVENANTS
96

SECTION 9.1
Indebtedness    96

SECTION 9.2
Liens    9899

SECTION 9.3
Investments    101102

SECTION 9.4
Fundamental Changes    104

SECTION 9.5
Asset Dispositions    105

SECTION 9.6
Restricted Payments    106



v





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 9.7
Transactions with Affiliates    107

SECTION 9.8
Accounting Changes; Organizational Documents    108

SECTION 9.9
Payments and Modifications of Subordinated Indebtedness    108

SECTION 9.10
No Further Negative Pledges; Restrictive Agreements    109

SECTION 9.11
Nature of Business    111

SECTION 9.12
Sale Leasebacks    111

SECTION 9.13
Capital Expenditures    111

SECTION 9.14
Financial Covenants    111

SECTION 9.15
Disposal of Subsidiary Interests    111112

SECTION 9.16
Deposit Accounts and Securities Accounts    112

SECTION 9.17
Use of Proceeds; Sanction and Anti-Corruption Laws    112

ARTICLE X DEFAULT AND REMEDIES
112

SECTION 10.1
Events of Default    112

SECTION 10.2
Remedies    114115

SECTION 10.3
Rights and Remedies Cumulative; Non-Waiver; etc.    115

SECTION 10.4
Crediting of Payments and Proceeds    116

SECTION 10.5
Administrative Agent May File Proofs of Claim    116117

SECTION 10.6
Credit Bidding    117

ARTICLE XI THE ADMINISTRATIVE AGENT
118

SECTION 11.1
Appointment and Authority    118

SECTION 11.2
Rights as a Lender    118119

SECTION 11.3
Exculpatory Provisions    119



vi





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 11.4
Reliance by the Administrative Agent    120

SECTION 11.5
Delegation of Duties    120

SECTION 11.6
Resignation of Administrative Agent    120

SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders    121122

SECTION 11.8
No Other Duties, etc.    121122

SECTION 11.9
Collateral and Guaranty Matters    122

SECTION 11.10
Secured Hedge Agreements and Secured Cash Management Agreements    122123

ARTICLE XII MISCELLANEOUS
123

SECTION 12.1
Notices    123

SECTION 12.2
Amendments, Waivers and Consents    125

SECTION 12.3
Expenses; Indemnity    128

SECTION 12.4
Right of Setoff    130

SECTION 12.5
Governing Law; Jurisdiction, Etc.    130131

SECTION 12.6
Waiver of Jury Trial    131

SECTION 12.7
Reversal of Payments    131132

SECTION 12.8
Injunctive Relief    132

SECTION 12.9
Successors and Assigns; Participations    132

SECTION 12.10
Treatment of Certain Information; Confidentiality    137

SECTION 12.11
Performance of Duties    138

SECTION 12.12
All Powers Coupled with Interest    138

SECTION 12.13
Survival    138

SECTION 12.14
Titles and Captions    138139

SECTION 12.15
Severability of Provisions    139



vii





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 12.16
Counterparts; Integration; Effectiveness; Electronic Execution    139

SECTION 12.17
Term of Agreement    139

SECTION 12.18
USA PATRIOT Act    139140

SECTION 12.19
Independent Effect of Covenants    139140

SECTION 12.20
No Advisory or Fiduciary Responsibility    140

SECTION 12.21
Inconsistencies with Other Documents    140141

SECTION 12.22
Judgment Currency    140141

SECTION 12.23
Releases of Liens and Subsidiary Guarantors    141









viii





--------------------------------------------------------------------------------






EXHIBITS
Exhibit A-1    -    Form of Revolving Credit Note
Exhibit A-2    -    Form of Swingline Note
Exhibit A-3    -    Form of Term Loan Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation
Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
Exhibit H-1    -    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders)
Exhibit H-2    -    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Participants)
Exhibit H-3    -    Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)
Exhibit H-4    -    Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)
Exhibit I    -    Form of Solvency Certificate
Exhibit J    -    Form of Perfection Certificate


SCHEDULES
Schedule 1.1(a)    -    Commitments and Commitment Percentages








ix





--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of January 5, 2016, by and among OMNICELL, INC., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
Article I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries: (a) acquires all or substantially all of the assets,
business or a line of business of any Person, or any division thereof, whether
through purchase of assets, merger or otherwise; or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
“Additional Revolving Credit Commitments” has the meaning assigned thereto in
the Second Amendment.
“Additional Revolving Credit Lender” has the meaning assigned thereto in the
Second Amendment.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Aesynt” means Aesynt Holding Coöperatief U.A., a cooperative with excluded
liability organized under the laws of The Netherlands.
“Aesynt Acquisition” means the purchase by the Borrower and Omnicell
International, Inc., a wholly-owned Subsidiary of the Borrower, of all of the
Equity Interests in Aesynt pursuant to the Aesynt Acquisition Agreement.









--------------------------------------------------------------------------------





“Aesynt Acquisition Agreement” means the Securities Purchase Agreement, dated as
of October 29, 2015, by and among the Borrower, Omnicell International, Inc.,
Aesynt, and the Sellers.
“Aesynt Lease” means that certain Lease, dated as of December 21, 2001 (as
amended, restated, supplemented or otherwise modified from time to time),
between McKnight Cranberry III, L.P. and Aesynt Incorporated.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning assigned thereto in Section 12.22.
“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.12.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the UK Bribery Act 2010, the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:


2





--------------------------------------------------------------------------------





 
 
 
Revolving Credit Loans
Term Loans
Pricing Level
Consolidated Total Net Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
LIBOR +
Base Rate +
I
Less than 2.00 to 1.00
0.20%
1.50%
0.50%
1.50%
0.50%
II
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.25%
1.75%
0.75%
1.75%
0.75%
III
Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00
0.30%
2.00%
1.00%
2.00%
1.00%
IV
Greater than or equal to 3.00 to 1.00
0.35%
2.25%
1.25%
2.25%
1.25%
 
 
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date
three (3) Business Days after the day on which the Borrower provides an
Officer’s Compliance Certificate pursuant to Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower (each such date commencing with
the end of the second full fiscal quarter after the Closing Date, a “Calculation
Date”); provided, however, that notwithstanding the foregoing: (a) the
Applicable Margin shall be: (i) from the Closing Date until the first
Calculation Date, the greater of: (A) Pricing Level II; and (B) the applicable
Pricing Level based on the Consolidated Total Net Leverage Ratio calculated on a
Pro Forma Basis (after giving effect to the Transactions) as of the last day of
the most recent fiscal quarter of the Borrower ended at least forty-five (45)
days prior to the Closing Date; and (ii) thereafter, the Pricing Level
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date; and (b) if the Borrower fails to provide an
Officer’s Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level IV until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether: (x) this Agreement is in effect;
(y) any Commitments are in effect; or (z) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then: (I) the Borrower shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period;
(II) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Total Net Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period; and (III) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their


3





--------------------------------------------------------------------------------





other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Administrative Agent or the Issuing Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include: (a) the sale
of inventory in the ordinary course of business; (b) the transfer of assets to
the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction; (d) the disposition of any Hedge Agreement; (e) the use
of cash in the ordinary course of business and dispositions of Investments in
cash, Cash Equivalents, or short-term marketable debt securities; (f) the
transfer by any Credit Party of its assets to any other Credit Party; (g) the
transfer by any Non-Guarantor Subsidiary of its assets to any Credit Party
(provided that in connection with any new transfer, such Credit Party shall not
pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer); and (h) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, in respect of
any Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.
“Base Rate” means, at any time, the highest of: (a) the Prime Rate; (b) the
Federal Funds Rate plus 0.50%; and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or the LIBOR Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Rate is unavailable or
unascertainable). Notwithstanding the foregoing, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate, as provided in Section 5.1(a).


4





--------------------------------------------------------------------------------





“Borrower” means Omnicell, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business; and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding: (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person; and (b) any expenditure to the extent constituting Permitted Acquisition
Consideration (for the avoidance of doubt, in connection with any calculation of
Consolidated Fixed Charge Coverage Ratio, Capital Expenditures shall be
calculated on a Pro Forma Basis).
“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.
“Capital Lease Obligations” of any Person means, on any date of determination,
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account located in the
United States or to pledge and deposit with, or deliver to the Administrative
Agent, or directly to the applicable Issuing Lender (with notice thereof to the
Administrative Agent) for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means, collectively: (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof; (b) marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory, as applicable, maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P,
Moody’s or Fitch; (c) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having a rating of at
least A-1 from S&P, P-1 from Moody’s or F1 from Fitch; (d)


5





--------------------------------------------------------------------------------





certificates of deposit maturing no more than one hundred eighty (180) days from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; (e) repurchase agreements entered into by
any Person with a commercial bank described in clause (d) above (including any
of the Lenders) for direct obligations issued or fully guaranteed by the United
States; (f) time deposits maturing no more than thirty (30) days from the date
of creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; and (g) shares of any money market mutual fund that: (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a) and (b) above; (ii) has net assets of not less than
$2,000,000,000; and (iii) has the highest rating obtainable from either S&P or
Moody’s.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer (including
automated clearing house funds transfers), and other cash management
arrangements.
“Cash Management Bank” means any Person that: (a) at the time it enters into a
Cash Management Agreement with a Credit Party or a Subsidiary thereof, is the
Administrative Agent or an Affiliate of the Administrative Agent; or (b) at the
time it enters into a Cash Management Agreement with a Credit Party or a
Subsidiary thereof, is a Lender or an Affiliate of a Lender, and is designated
by written notice to the Administrative Agent from the Borrower as a “Cash
Management Bank”; or (c) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Cash Management Agreement with
a Credit Party or a Subsidiary thereof and is designated by written notice to
the Administrative Agent from the Borrower as a “Cash Management Bank”.
“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any Employee Benefit Plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than forty
percent (40%) of the Equity Interests of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower; or
(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests having a liquidation preference
in excess of $10,000,000 any “change in control” or similar provision (as set
forth in the indenture, agreement or other evidence of such Indebtedness or
certificate or designation or other instrument governing such Equity Interests,
as applicable) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests provided
for therein.


6





--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person designated in writing by the Borrower to the
Administrative Agent that competes with the Borrower or any of its Subsidiaries
in a principal line of business of the Borrower and its Subsidiaries, considered
as a whole.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.


7





--------------------------------------------------------------------------------





“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise Taxes; (ii) Consolidated Interest Expense; (iii) amortization,
depreciation and other non‑cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), including
adjustments arising under purchase accounting for the Aesynt Acquisition;
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations); (v) non-cash equity-based compensation expenses; (vi) Transaction
Costs related to the Transactions; (vii) Transaction Costs related to any
issuance of Indebtedness permitted pursuant to Section 9.1 (other than the
issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $10,000,000; (viii) Transaction Costs related to the Aesynt Acquisition
and any Permitted Acquisition and any restructuring costs (including severance
and retention expenses), integration costs, and write-offs of intangibles in
connection with the Aesynt Acquisition or such Permitted Acquisition, in each
case with respect to such restructuring costs or write-offs, to the extent paid
or made within twelve (12) months of the closing of the Aesynt Acquisition or
such Permitted Acquisition, as applicable; provided that the aggregate amount
added back pursuant to this clause (viii) and clause (ix) below during any
period of four (4) consecutive fiscal quarters shall not exceed $15,000,000; and
(ix) the amount of “run rate” synergies, operating expense reductions, operating
improvements and other operating changes that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to be realized
within twelve (12) months of the Aesynt Acquisition or other applicable
Specified Transaction occurring during such period (as certified by a financial
officer of the Borrower providing reasonable detail with respect to such “run
rate” synergies, operating expense reductions, operating improvements and other
operating changes delivered together with the applicable financial statements
delivered pursuant to Section 8.1(a) or (b)), calculated as though such “run
rate” synergies, operating expense reductions, operating improvements and other
operating changes had been realized during the entirety of such period and net
of the actual benefits realized during such period from such actions; provided
that (A) no “run rate” synergies, operating expense reductions, operating
improvements and other operating changes shall be added pursuant to this clause
(ix) to the extent duplicative of any expenses or charges otherwise added to
Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
clause (ix) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this clause (ix) and clause
(viii) above during any period of four (4) consecutive fiscal quarters shall not
exceed $15,000,000; less (c) the sum of the following, without duplication, to
the extent included in the determination of Consolidated Net Income for such
period: (i) interest income, (ii) any extraordinary gains and (iii) non-cash
gains or non-cash items increasing Consolidated Net Income. For purposes of this
Agreement, Consolidated EBITDA shall be calculated on a Pro Forma Basis.
Notwithstanding the foregoing, Consolidated EBITDA for (i) the fiscal quarter
ended March 31, 2015 shall be $24,741,000, (ii) the fiscal quarter ended June
30, 2015 shall be $25,121,000 and (iii) the fiscal quarter ended September 30,
2015 shall be $30,512,000.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of: (a) Consolidated Adjusted EBITDA less the sum of
(i) Capital Expenditures, (ii) federal, state, local and foreign income Taxes
paid in cash and (iii) cash Restricted Payments made after the Closing Date
(other than (A) Restricted Payments on account of, or with respect to, any
Equity Interests of any Subsidiary if made to the Borrower or any other
Subsidiary except for Restricted Payments on account of, or with respect to, any
Equity Interests of any Subsidiary that is a Credit Party if made to a
Subsidiary that is not a Credit


8





--------------------------------------------------------------------------------





Party, unless and to the extent such Restricted Payment is then immediately
distributed or dividended to a Credit Party, and (B) any Restricted Payments
permitted pursuant to Sections 9.6(a), (d), (e) or (f)), in each case for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date; to (b) Consolidated Fixed Charges for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date,
calculated on a Pro Forma Basis.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash; and (b) scheduled principal payments with
respect to Indebtedness of the types described in clauses (a), (b) (but
excluding any cash payments in respect of purchase price adjustment, earn-outs,
holdbacks or deferred payments of a similar nature in connection with any
Acquisition permitted under this Agreement), (c), (d), (e), (f) and (g) of the
definition of “Indebtedness”. For the avoidance of doubt, “Indebtedness” under
clause (b) of this definition of Consolidated Fixed Charges shall not include
(i) any obligations of the Borrower or any Subsidiary in respect of Customer
Lease Financings so long as there is no recourse to the Borrower or any
Subsidiary thereunder other than Standard Receivables Financing Undertakings,
(ii) any obligations of the Borrower or any Subsidiary in respect of Qualified
Accounts Receivable Dispositions and (iii) (A) any obligations of the Borrower
or any Subsidiary (other than Special Purpose Receivables Subsidiaries) in
respect of Permitted Receivables Financings so long as there is no recourse to
the Borrower or any Subsidiary (other than Special Purpose Receivables
Subsidiaries) thereunder other than Standard Receivables Financing Undertakings
and (B) any obligations of Special Purpose Receivables Subsidiaries in respect
of Permitted Receivables Financings.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded: (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries, or is merged into or
consolidated with the Borrower or any of its Subsidiaries, or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, but in each case only to the extent of such prohibition; and (d) any
net after-tax gains or losses attributable to Asset Dispositions in excess of
$1,000,000 in any period of four (4) consecutive fiscal quarters (other than any
Asset Disposition permitted under Section 9.5(c), Section 9.5(d), Section 9.5(i)
or Section 9.5(j)) during such period.
“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a Consolidated basis, the book value of
the total assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.


9





--------------------------------------------------------------------------------





“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (but excluding any
obligations in respect of purchase price adjustments, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under this Agreement), (c), (e), (f) (limited to the amounts
thereunder that have been drawn and not reimbursed), (g) and (i) (but only to
the extent relating to the foregoing clauses) of the definition of
“Indebtedness”. For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and (iii)
(A) any obligations of the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) in respect of Permitted Receivables Financings
so long as there is no recourse to the Borrower or any Subsidiary (other than
Special Purpose Receivables Subsidiaries) thereunder other than Standard
Receivables Financing Undertakings and (B) any obligations of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of: (a) Consolidated Total Funded Indebtedness on such date; to (b)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
“Consolidated Total Leverage Ratio Holiday” has the meaning assigned thereto in
Section 9.14(a).
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Total Funded Indebtedness on such date minus
Unrestricted Cash; to (b) Consolidated Adjusted EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent and the Credit Parties that the
Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of an Event of Default).
“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility, and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.


10





--------------------------------------------------------------------------------





“Customer Lease Financing” means any sale of accounts receivable, chattel paper
and other property arising from or relating to customer leases originated by the
Borrower or any Subsidiary in the ordinary course of business to third party
financing companies, and intended by the parties thereto to be a “true sale” and
which do not materially interfere with the business of the Borrower and its
Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that: (a) has
failed to: (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due;
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a


11





--------------------------------------------------------------------------------





Defaulting Lender (subject to Section 5.15(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, the Swingline Lender
and each Lender.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Discharge of the Obligations” means the termination of all Commitments, payment
in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations) and the termination,
expiration or Cash Collateralization of all Letters of Credit.
“Discharge of the Secured Obligations” means the termination of all Commitments,
payment in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations), the termination of all
Secured Hedge Agreements and Secured Cash Management Agreements (or with respect
to Secured Hedge Agreements and Secured Cash Management Agreements, other
arrangements satisfactory to the applicable Hedge Banks and Cash Management
Banks) and the termination, expiration or Cash Collateralization of all Letters
of Credit.
“Disclosure Letter” means the disclosure letter dated the Closing Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.
“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of: (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions; and (b) the
gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change, or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change, or asset sale event shall be subject to
the prior Discharge of the Obligations); (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control, fundamental change, or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
fundamental change, or asset sale event shall be subject to the prior Discharge
of the Obligations), in whole or in part; (c) require any scheduled payment of
dividends in cash; or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Term Loan Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institution” means, on any date: (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof; (b) any other Person that
is a Competitor of the Borrower or any of its Subsidiaries, which Person has
been designated by the Borrower as a “Disqualified Institution” by written
notice (which notice shall specify such Person by exact legal name) to the
Administrative Agent not less than five (5) Business Days prior to such date;
and (c) in the case of any Person properly designated pursuant to clause (a) or
(b) above,


12





--------------------------------------------------------------------------------





any Subsidiary or Affiliate of such Person, but only to the extent that such
Subsidiary or Affiliate: (i) has been designated by the Borrower as a
“Disqualified Institution” by written notice (which notice shall specify such
Person by exact legal name) to the Administrative Agent and posted by the
Administrative Agent on the Platform (or otherwise provided by the
Administrative Agent to each of the Lenders) not less than five (5) Business
Days prior to such date; or (ii) is readily identifiable as a Subsidiary or
Affiliate of such Person based on the legal name of such Subsidiary or
Affiliate; provided that “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time until
such time as Borrower has subsequently provided written notice pursuant to the
terms hereof that such Person is a “Disqualified Institution”; provided further
that any bona fide debt Fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is an Affiliate of, or is managed, sponsored
or advised by any Affiliate of, any Person identified pursuant to clause (b)
above or its Controlling owner, and for which no personnel involved with the
competitive activities of such Person or Controlling owner: (x) makes any
investment decisions for such debt Fund; and (y) has access to any confidential
information (other than publicly available information) relating to the Borrower
and its Subsidiaries, shall be deemed not to be a Disqualified Institution by
virtue of being a Subsidiary or Affiliate of a Person identified pursuant to
clause (b) above; provided further that none of the foregoing Persons designated
as a Disqualified Institution pursuant to clause (a), (b) or (c) above shall be
a Disqualified Institution to the extent of any Commitments or Loans that were
allocated to such Person, were assigned to such Person, or in which such Person
was participating, in each case prior to the proper designation of such Person
as a Disqualified Institution pursuant to clause (a), (b), or (c) above.
“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning set forth in Section 12.9(f)(iv)(A).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 12.9(f).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, governmental investigations
or proceedings (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) relating in any way to any actual or alleged violation of
or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims


13





--------------------------------------------------------------------------------





by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to human health or the
environment.
“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means: (a) in the case of a corporation, capital stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock; (c) in the case of a partnership, partnership interests (whether
general or limited); (d) in the case of a limited liability company, membership
interests; (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (f) any and all warrants, rights or options
to purchase any of the foregoing (including through convertible securities, but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Accounts” means (a) escrow accounts and trust accounts; (b) payroll
accounts; (c) accounts used for payroll taxes and/or withheld income taxes; (d)
accounts used for employee wage and benefit payments; (e) accounts pledged to
secure performance (including to secure letters of credit and bank guarantees)
to the extent constituting Liens permitted by Section 9.2; (f) custodial
accounts; and (g) accounts that are swept to a zero balance on a daily basis to
a Deposit Account that is subject to a Control Agreement.
“Excluded Foreign Subsidiary” means a Subsidiary of the Borrower that is: (a) a
CFC; or (b) owned directly or indirectly by a CFC, irrespective of whether it is
a Domestic Subsidiary or a Foreign Subsidiary.
“Excluded Subsidiary” means any Subsidiary of the Borrower that is: (a) an
Immaterial Subsidiary; (b) a Foreign Subsidiary Holding Company; (c) an Excluded
Foreign Subsidiary; or (d) a Special Purpose Receivables Subsidiary.


14





--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which: (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)); or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g); and (d)
any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated September
25, 2013, by and among the Borrower; the lenders party thereto from time to
time; and Wells Fargo, as administrative agent.
“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
5.16.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 5.16.
“Extension” has the meaning set forth in Section 5.16(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 5.16, the Issuing Lender and/or the Swingline Lender
implementing an Extension in accordance with Section 5.16.


15





--------------------------------------------------------------------------------





“Extension Offer” has the meaning set forth in Section 5.16(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“Fair Market Value” shall mean the current value that would be attributed to the
Receivables Assets by an independent and unaffiliated third party purchasing the
Receivables Assets in an arms-length sale transaction, as determined in good
faith by the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“FDA” means the Food and Drug Administration of the United States or any
successor entity thereto.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means: (a) the separate fee letter agreement dated October 29,
2015, among the Borrower, Wells Fargo, and the Arranger; and (b) any letter
between the Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.
“First Amendment” means the First Amendment to Credit Agreement, dated as of
April 10, 2017, among the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent, and the Lenders party thereto.
“First Amendment Effective Date” has the meaning assigned thereto in the First
Amendment.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(ii).
“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(ii).


16





--------------------------------------------------------------------------------





“Foreign Lender” means: (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary of
the Borrower, all or substantially all of the assets of which consist of,
directly or indirectly, the Equity Interests in one or more CFCs and any of such
CFCs’ Subsidiaries.
“Fronting Exposure” means, at any time there is a Defaulting Lender: (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof; and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect: (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee


17





--------------------------------------------------------------------------------





against loss in respect thereof (whether in whole or in part); provided that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case, in the ordinary course of business, or customary and reasonable
indemnity obligations in connection with any disposition of assets permitted
under this Agreement (other than any such obligations with respect to
Indebtedness).
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that, the
term “Hedge Agreement” shall not include any Permitted Equity Derivatives.
“Hedge Bank” means any Person that: (a) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary thereof permitted under Article
IX, is the Administrative Agent or an Affiliate of the Administrative Agent
(unless the Administrative Agent provides written notice to the Borrower that
the Administrative Agent has designated such Hedge Agreement as not constituting
a Secured Hedge Agreement); (b) at the time it enters into a Hedge Agreement
with a Credit Party or a Subsidiary thereof permitted under Article IX, is a
Lender or an Affiliate of a Lender, and is designated by written notice to the
Administrative Agent from the Borrower and such Person as a “Hedge Bank”; or (c)
at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Hedge Agreement with a Credit Party or a Subsidiary
thereof, in each case in its capacity as a party to such Hedge Agreement, and is
designated by written notice to the Administrative Agent from the Borrower and
such Person as a “Hedge Bank.”
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements: (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date


18





--------------------------------------------------------------------------------





referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Hedge Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedge Agreements (which may include a Lender or any Affiliate of
a Lender).
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.
“Immaterial Acquisition” means any Permitted Acquisition for which the Permitted
Acquisition Consideration is less than $25,000,000.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on a Consolidated basis with its Subsidiaries, does not have: (a) assets
in excess of 5% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); or (b) annual
revenues in excess of 5% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 8.1(a) and has been designated in writing as an “Immaterial
Subsidiary” to the Administrative Agent; provided that if at any time: (i) the
aggregate amount of revenues or assets attributable to all Subsidiaries
designated as Immaterial Subsidiaries exceeds: (A) 10% of Consolidated revenues
of the Borrower and its Subsidiaries for any such Fiscal Year; or (B) 10% of
Consolidated Total Assets as of the end of any such Fiscal Year, then the
Borrower shall revoke the designation of sufficient Immaterial Subsidiaries to
eliminate such excess and shall take all actions required by Section 8.14 with
respect to each such Subsidiary.
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person, except: (i) operating leases, licenses, trade
payables, and accrued liabilities, in each case arising in the ordinary course
of business not more than one hundred twenty (120) days past due, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person; (ii) deferred compensation payable to directors, officers
and employees of the Borrower or any Subsidiary so long as such compensation:
(A) is incurred in the ordinary course of business and pursuant to any incentive
compensation plan adopted by the board of directors of the Borrower in the
ordinary course of business; and (B) is not evidenced by a note or similar
written instrument (other than such incentive compensation plan’s governing
documentation or any grant notices issued thereunder); (iii) any purchase price
adjustment, earn-out, holdback or deferred payment of a similar nature incurred
in connection with an Acquisition permitted under this Agreement so long as not
evidenced by a note or similar written instrument (except to the extent that the
amount payable pursuant to such purchase price adjustment, earn-out, holdback or
deferred payment is reflected, or would otherwise be required to be reflected,
on a balance sheet prepared in accordance with GAAP); and (iv) obligations in
respect of non-competition agreements or similar arrangements (except for such
payments that are accounted for as acquisition consideration under GAAP);
(c)    such Person’s Capital Lease Obligations and the Attributable Indebtedness
of such Person with respect to such Person’s Synthetic Leases;


19





--------------------------------------------------------------------------------





(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances, bank
guarantees and similar instruments issued for the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Information” has the meaning assigned thereto in Section 12.10.
“Initial Issuing Lender” means Wells Fargo, in its capacity as an Issuing
Lender, or any successor thereto.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter (or if available and agreed to by all of the relevant Lenders,
twelve (12) months thereafter), in each case as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation and subject to
availability; provided that:


20





--------------------------------------------------------------------------------





(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means: (a)  the Initial Issuing Lender; and/or (b) any other
Revolving Credit Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the Borrower
and the Administrative Agent (such approval by the Administrative Agent not to
be unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each
case in its capacity as issuer of any Letter of Credit.
“Judgment Currency” has the meaning assigned thereto in Section 12.22.
“Latest Maturity Date” means, at any date of determination, the later of the
Revolving Credit Maturity Date and the latest Term Loan Maturity Date.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to: (a) for
the Initial Issuing Lender, the amount set forth opposite the name of each the
Initial Issuing Lender on Schedule 1.1(a); and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.


21





--------------------------------------------------------------------------------





“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent
amount of the sum of: (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit; and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of: (a) $10,000,000.00; and (b) the Revolving
Credit Commitment.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“LIBOR” means:
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in amounts comparable to the
principal amount of the LIBOR Rate Loan would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in amounts comparable to the principal amount of the Base Rate Loan for
an Interest Period equal to one month (commencing on the date of determination
of such interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.


22





--------------------------------------------------------------------------------





Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (other than a Base Rate Loan for which interest is determined by reference
to LIBOR), as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement (other than an operating lease)
relating to such asset.
“Limited Condition Acquisition” means any Permitted Acquisition that is not
conditioned on: (a) the availability of, or on obtaining, third-party financing;
(b) the receipt of proceeds of any Investment; or (c) the redemption or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption or repayment.
“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalent of the Borrower and its Subsidiaries plus (b) unfunded
Revolving Credit Commitments available to be drawn.
“Loan Documents” means, collectively, this Agreement, the Disclosure Letter,
each Note, the Letter of Credit Applications and each reimbursement agreement
and each other document and certificate executed by any Credit Party relating to
any Letter of Credit, the Security Documents, the Guaranty Agreement, the Fee
Letters, and each other document, instrument, certificate and agreement executed
and delivered by any Credit Party or any of its Subsidiaries in connection with
this Agreement (whether in favor of the Administrative Agent or any Secured
Party or otherwise) (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries: (a) a material adverse effect on the business, results of
operations, assets, properties, liabilities, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Credit Party to perform its obligations
under the Loan Documents to which it is a party; (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document;


23





--------------------------------------------------------------------------------





or (d) a material adverse effect on the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.
“Material Contract” means: (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of any Credit Party or any of its Subsidiaries, the breach,
non‑performance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.
“Material Real Property” means real property owned in fee by any Credit Party
with a fair market value of $25,000,000 or greater.
“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of: (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time; and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time; and (b) otherwise, an amount determined by the Administrative
Agent and each of the applicable Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
“Net Cash Proceeds” means, as applicable: (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom consisting of (x) cash,
(y) Cash Equivalents and (z) any cash or Cash Equivalent payments received by
way of a deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, as and when received, but excluding any interest and royalty
payments, less the sum of: (i) in the case of an Asset Disposition only, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds); (ii) all reasonable and customary out-of-pocket
legal and other fees and expenses incurred in connection with such transaction
or event; (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than any Indebtedness arising under the Loan Documents) that
is required to be repaid in connection with such transaction or event and that
is secured by Liens on the Collateral prior to or equal and ratable with any
Lien of the Administrative Agent in such assets (provided that if such
Indebtedness is secured by a Lien on the asset that is equal and ratable to the
Lien of the Administrative Agent on such asset, then any such repayment of
Indebtedness shall be limited to such Indebtedness’ ratable share of such gross
proceeds); (iv) reasonable reserves retained from such gross proceeds to fund
contingent liabilities directly attributable to such Asset Disposition or
Insurance and Condemnation Event and reasonably estimated to be payable
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and


24





--------------------------------------------------------------------------------





(v) other costs, expenses and taxes incurred by the Borrower and its
Subsidiaries (or any of their respective affiliates or equity partners) as a
direct result of actions taken by the Borrower and its Subsidiaries (and any of
their affiliates or equity partners) pursuant to Section 4.4(b)(iv); and
(b) with respect to any Debt Issuance, the gross cash proceeds received by any
Credit Party or any of its Subsidiaries therefrom less all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that: (a) requires the approval
of all Lenders or all affected Lenders or all Lenders with respect to a certain
Class or Series in accordance with the terms of Section 12.2; and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition, whether or not allowable in
such proceeding) the Loans; (b) the L/C Obligations; and (c) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.


25





--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Overnight Rate” means, for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate; and (ii) an overnight
rate determined by the Administrative Agent or the Issuing Lender, as the case
may be, in accordance with banking industry rules on interbank compensation; and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Perfection Certificate” means, with respect to any Credit Party, a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with schedules and attachments contemplated thereby and duly
executed on behalf of such Credit Party by a Responsible Officer of such Credit
Party.
“Permitted Acquisition” means: any Acquisition that meets all of the following
requirements:
(a)    no less than five (5) Business Days prior to the proposed closing date of
such Acquisition, the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such Acquisition;


26





--------------------------------------------------------------------------------





(b)    the Borrower shall have certified on or before the closing date of such
Acquisition, in writing, that, to the knowledge of the Borrower, such
Acquisition has been approved by the board of directors (or equivalent governing
body) of the Person to be acquired;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person, or the surviving Person shall become,
if required, a Subsidiary Guarantor in accordance with, and within the time
periods specified in, Section 8.14, and no Change in Control shall have been
effected thereby;
(e)    the Borrower shall have delivered to the Administrative Agent all
documents required to be delivered prior to the closing date of such Acquisition
pursuant to, and in accordance with, Section 8.14;
(f)    (i) after giving effect to such Acquisition, on a Pro Forma Basis,
calculated for the most recent fiscal quarter end for which financial statements
are available (A) the Consolidated Total Leverage Ratio shall be no greater than
0.25 to 1.00 less than the level set forth in Section 9.14(a) for such period
(as such level may be adjusted during a Consolidated Total Leverage Ratio
Holiday, if applicable at such time (whether due to a prior Acquisition or
elected in writing to be applicable to such Acquisition)); and (B) the Borrower
shall be in compliance with the covenant set forth in Section 9.14(b), in each
case under this clause (f), as of either (x) the date of the Acquisition and
after giving effect thereto and any Indebtedness incurred in connection
therewith or (y) in the case of a Limited Condition Acquisition, the date the
Permitted Acquisition Documents are entered into and after giving pro forma
effect to such Acquisition and any Indebtedness incurred in connection therewith
and (ii) except with respect to an Immaterial Acquisition, no later than five
(5) Business Days prior to the proposed closing date of such Acquisition, the
Borrower shall have delivered to the Administrative Agent an Officer’s
Compliance Certificate demonstrating compliance with the foregoing clause (i),
in form and substance reasonably satisfactory to the Administrative Agent;
(g)    (i) no later than five (5) Business Days prior to the proposed closing
date of such Acquisition, the Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent copies of
substantially final (or if not then substantially final, the then current drafts
of) Permitted Acquisition Documents (to the extent drafts are then available);
and (ii) promptly upon the finalization thereof, copies of final Permitted
Acquisition Documents certified as such by a Responsible Officer of the
Borrower;
(h)    either (i) no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith or (ii) in the case of a Limited
Condition Acquisition, (x) no Default of Event of Default shall have occurred
and be continuing on the date the Permitted Acquisition Documents are entered
into and after giving pro forma effect to such Acquisition and any Indebtedness
incurred in connection therewith and (y) no Event of Default under
Section 10.1(a), (b), (h) or (i) shall have occurred and be continuing both
before and after giving pro forma effect to such Acquisition and any
Indebtedness incurred in connection therewith;
(i)    after giving effect to such Acquisition, on a Pro Forma Basis, the
Borrower and its Subsidiaries will have Liquidity in excess of
$50,000,00025,000,000 (as of either (i) the date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith or
(ii) in the case of a Limited Condition Acquisition, the date the Permitted
Acquisition Documents are entered into); and


27





--------------------------------------------------------------------------------





(j)    the Borrower shall have: (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition, or are expected to be
satisfied within the time periods required under Section 8.14, as applicable;
and (ii) provided such other documents and other information as may be
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with such purchase or other
Acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
to the extent such earn-out is subject to a contingency, such earn-out shall be
valued at the amount of reserves, if any, required under GAAP at the date of
such acquisition), payments in respect of non-competition agreements or other
arrangements accounted for as acquisition consideration under GAAP, deferred
payments (valued at the discounted present value thereof), or Equity Interests
of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition (but excluding ongoing
royalty payments).
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such Acquisition,
including, without limitation, each other document executed, delivered,
contemplated by or prepared in connection therewith and any amendment,
modification or supplement to any of the foregoing.
"Permitted Equity Derivative” means any forward purchase, accelerated share
repurchase, call option, warrant or other derivative transactions in respect of
the Borrower’s Equity Interests; provided, that such transaction may, at the
option of the Borrower, be settled in Equity Interests of the Borrower and any
Restricted Payments made in connection with such transaction is permitted
pursuant to Section 9.6.
“Permitted Factoring Transaction” means a direct sale of Receivables Assets or
interests therein in the ordinary course of business to third party financing
companies, and intended by the parties thereto to be a “true sale” and which do
not materially interfere with the business of the Borrower and its Subsidiaries
or adversely affect the Collateral (other than by virtue of being a disposition
of property that would otherwise be Collateral to the extent such disposition is
expressly permitted by this Agreement).
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” means a Securitization or a Permitted
Factoring Transaction that complies with the following criteria: (a) such
Securitization or Permitted Factoring Transaction (including financing terms,
covenants, termination events and other provisions) is in the aggregate fair and
reasonable to the Borrower and the related Special Purpose Receivables
Subsidiary or financing company, as applicable, as determined in good faith by
the Borrower; (b) all sales and/or contributions of Receivables Assets to the
related Special Purpose Receivables Subsidiary or financing company are made at
Fair Market Value; (c) the financing terms, covenants, termination events and
other provisions shall be market terms as determined in good faith by the
Borrower; and (d) the Receivables Assets Net Investment does not exceed
$20,000,000 at any one time.


28





--------------------------------------------------------------------------------





“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that: (a) the stated final
maturity of such Indebtedness shall not be earlier than ninety-one (91) days
after the Latest Maturity Date, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the date that is ninety-one (91) days after
the Latest Maturity Date; (b) such Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, in whole or in part, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, fundamental change, an asset disposition
or an event of loss, or in the case of convertible notes, upon conversion) prior
to the date that is ninety-one (91) days after the Latest Maturity Date; (c)
such Indebtedness contains terms and conditions (excluding interest rate, fees
and other pricing terms, premiums and optional prepayment or optional redemption
provisions) that are market terms for a registered public offering of debt
securities or an offering of debt securities under Rule 144A or Regulation S
under the Securities Act of 1933 on the date such Indebtedness is incurred, or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower); (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party; (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary;
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing; and (g) after giving effect to
the incurrence of such Indebtedness and the application of the proceeds thereof,
the Borrower shall be in Pro Forma Compliance with the covenants set forth in
Section 9.14.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate, as established from time to time at the Administrative Agent’s
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime commercial lending rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant for any period during which one
or more Specified Transactions occurs calculated after giving pro forma effect
to such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period and any related Indebtedness
incurred or repaid in connection therewith) as if such Specified Transaction and
any related incurrence or reduction of Indebtedness had occurred on the first
day of the applicable period of measurement ending with the most recent fiscal
quarter for which financial statements shall have been delivered, or are being
delivered, as applicable, pursuant to Section 8.1(a) or Section 8.1(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
6.1(e)(iii)) and, to the extent applicable, to the historical financial
statements of all entities or assets acquired or disposed of, and the
consolidated financial statements of the Borrower and its Subsidiaries, all in
accordance


29





--------------------------------------------------------------------------------





with Article 11 of Regulation S-X under the Exchange Act, calculated on a basis
consistent with GAAP. If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness if such Hedge Agreement has a remaining term in
excess of twelve (12) months).
“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 9.14 (in the case of the Consolidated Total
Leverage Ratio, as such level may be adjusted during a Consolidated Total
Leverage Ratio Holiday, if applicable), as of the date of such determination or
the last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 8.1(a) or Section 8.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(e)(iii)) (computed on the basis
of: (a) balance sheet amounts as of such date; and (b) income statement amounts
for the most recently completed period of four (4) consecutive fiscal quarters
for which financial statements shall have been delivered to the Administrative
Agent and calculated on a Pro Forma Basis in respect of the event giving rise to
such determination and all other Specified Transactions that have been
consummated during the applicable period and any related Indebtedness incurred
or repaid in connection therewith).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Accounts Receivable” means accounts receivable owned by the Borrower
or any of its Subsidiaries with respect to which the Borrower or such Subsidiary
is the beneficiary of a commercial letter of credit issued by a commercial bank
or other financial institution supporting the invoiced amount of such accounts
receivable.
“Qualified Accounts Receivable Disposition” means the factoring, sale or other
disposition of Qualified Accounts Receivable, to the extent Qualified Accounts
Receivable Disposition Net Outstandings do not exceed $25,000,000 at any one
time.
“Qualified Accounts Receivable Disposition Net Outstandings” shall mean, on any
date of determination, the aggregate cash amount paid by the purchasers of
Qualified Accounts Receivable in connection with a factoring, sale or other
disposition of Qualified Accounts Receivable, as the same may be reduced from
time to time by collections with respect to such Qualified Accounts Receivable
or otherwise in accordance with the terms of the documents governing such
factoring, sale or other disposition of Qualified Accounts Receivable.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Permitted Acquisition” has the meaning assigned thereto in Section
9.14(a).
“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such commercially reasonable warehousemen and bailee
letters, third party consents, intercreditor agreements, mortgagee title
insurance policies (in amounts and with endorsements acceptable to the
Administrative Agent), surveys, appraisals, environmental reports, flood hazard
certifications and evidence


30





--------------------------------------------------------------------------------





of flood insurance (if such insurance is required by Applicable Law), leases,
landlord waivers and such other mortgage-related documents as the Administrative
Agent may reasonably request.
“Receivables Assets” shall mean any accounts receivable and lease receivables
owed to the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
or lease of goods, all collateral securing such accounts receivable and lease
receivables, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and lease receivables, all
supporting obligations in respect of such accounts receivable and lease
receivables, all proceeds of such accounts receivable and lease receivables and
other assets (including contract rights) which are of the type customarily
factored, sold, transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and lease receivables and which are sold, transferred or otherwise conveyed by
the Borrower or a Subsidiary to a Special Purpose Receivables Subsidiary.
“Receivables Assets Net Investment” shall mean, on any date of determination,
the aggregate cash amount paid by the lenders or purchasers under Permitted
Receivables Financings to Special Purpose Receivables Subsidiaries in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents.
“Recipient” means: (a) the Administrative Agent; (b) any Lender; and (c) any
Issuing Lender, as applicable.
“Refinancing” means the repayment in full of all Indebtedness (other than
unasserted and contingent reimbursement and indemnity obligations) outstanding
under: (a) the Existing Credit Agreement; and (b) the Target Credit Agreement.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Acquisition” has the meaning assigned thereto in Section 9.14(a).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any


31





--------------------------------------------------------------------------------





Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof; (c) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency; and (d) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.
“Revolving Credit Commitment” means: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof; and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the ClosingSecond Amendment Effective
Date shall be $200,000,000.00315,000,000. The initial Revolving Credit
Commitment of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(a). For the avoidance of doubt, the Additional
Revolving Credit Commitments provided pursuant to the Second Amendment shall
constitute Revolving Credit Commitments for all purposes under this Agreement
and the other Loan Documents.
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.


32





--------------------------------------------------------------------------------





“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment (or, if the Revolving Credit Commitment has been
terminated, all of the Lenders having Revolving Credit Exposure). For the
avoidance of doubt, the Additional Revolving Credit Lenders shall be Revolving
Credit Lenders for all purposes under this Agreement and the other Loan
Documents.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of: (a) the date
that is the fifth (5th) anniversary of the Closing Date (or, with respect to any
Lender, such later date as requested by the Borrower pursuant to Section 5.16
and accepted by such Lender); (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5; and (c) the
date of termination of the Revolving Credit Commitment pursuant to
Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of: (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.
“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds; and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).
“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other applicable sanctions authority; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in clauses (a) and
(b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority.


33





--------------------------------------------------------------------------------





“SEC” means the Unites States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
December 26, 2017, among the Borrower, the Subsidiary Guarantors party thereto,
the Administrative Agent, and the Lenders party thereto.
“Second Amendment Effective Date” has the meaning assigned thereto in the Second
Amendment.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or any Subsidiary thereof and any Cash Management
Bank; provided that the aggregate obligations of Non-Guarantor Subsidiaries in
respect of that has been designated as a “Secured Cash Management Agreements and
Secured Hedge Agreements shall not exceed $15,000,000 at any timeAgreement” by
written notice from the Borrower and the applicable Cash Management Bank to the
Administrative Agent.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or any Subsidiary thereof and any Hedge Bank; provided that the aggregate
obligations of Non-Guarantor Subsidiaries in respect of Secured Hedge Agreements
and Secured Cash Management Agreements shall not exceed $15,000,000 at any time.
that has been designated as a “Secured Hedge Agreement” by written notice from
the Borrower and the applicable Hedge Bank to the Administrative Agent.
“Secured Obligations” means, collectively: (a) the Obligations; and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary thereof under: (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation); and (ii) any Secured Cash Management Agreement;
provided that the maximum amount of Secured Obligations in respect of
obligations of Non-Guarantor Subsidiaries under Secured Hedge Agreements and
Secured Cash Management Agreements shall not exceed $15,000,000 in the aggregate
at any time..
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Securitization” shall mean any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary, as the case may be, sells, conveys, assigns, grants an interest in
or otherwise transfers Receivables Assets to a Special Purpose Receivables
Subsidiary (and/or grants a security interest in such Receivables Assets
transferred or purported to be transferred to such Special Purpose Receivables
Subsidiary), and which Special Purpose Receivables Subsidiary finances the
acquisition of such Receivables Assets (i) with cash, (ii) with the issuance to
the Borrower or such Subsidiary of Seller’s Retained Interests or an increase in
such Seller’s Retained Interests or (iii) with proceeds from the sale or
collection of Receivables Assets.


34





--------------------------------------------------------------------------------





“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, and each other agreement or writing pursuant to which any Credit
Party pledges, grants or perfects, or purports to pledge, grant or perfect, a
security interest in any Property or assets securing the Secured Obligations.
“Seller’s Retained Interest” shall mean the debt or equity interests held by the
Borrower or any Subsidiary in a Special Purpose Receivables Subsidiary to which
the Borrower or any Subsidiary has transferred Receivables Assets, including any
such debt or equity received as consideration for or as a portion of the
purchase price for the Receivables Assets transferred, or any other instrument
through which the Borrower or any Subsidiary has rights to or receives
distributions in respect of any residual or excess interest in the Receivables
Assets.
“Sellers” means: (a) Aesynt Holdings, L.P., an exempted limited partnership
formed and registered under the laws of the Cayman Islands; and (b) Aesynt,
Ltd., an exempted limited company incorporated under the laws of the Cayman
Islands.
“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Credit Loans incurred
pursuant to the Revolving Credit Commitments incurred on the Closing Date, (b)
Lenders having Revolving Credit Loans or Revolving Credit Commitments extended
pursuant an Extension Amendment and having the same maturity date, (c) Lenders
having Initial Term Loans or Commitments to make Initial Term Loans with the
same maturity date and (d) Lenders having such other Series of Term Loans or
Term Loan Commitments extended pursuant to the same Extension Amendment and
having the same maturity date, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: (a)
Revolving Credit Loans incurred pursuant to the Revolving Credit Commitments
incurred on the Closing Date, (b) Revolving Credit Loans or Revolving Credit
Commitments extended pursuant to an Extension Amendment and having the same
maturity date, (c) Initial Term Loans and Commitments to make Initial Term Loans
with the same maturity date and (d) such other Series of Term Loans or Term Loan
Commitments extended pursuant to the same Extension Amendment and having the
same maturity date.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they become absolute and matured in the ordinary course
of business. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Special Purpose Receivables Subsidiary” shall mean a Person in which the
Borrower or any Subsidiary makes an Investment and to which the Borrower or any
Subsidiary sells, conveys, transfers or grants a security interest in
Receivables Assets, which Person (i) engages in no other activities other than
the purchase or acquisition of Receivables Assets for the limited purpose of
effecting one or more Securitizations and related activities; (ii) does not have
any Indebtedness that is guaranteed by or otherwise recourse to the Borrower or
any Subsidiary or any of their respective assets or properties (other than
pursuant to Standard Receivables Financing Undertakings); (iii) is not party to
any contracts, agreements,


35





--------------------------------------------------------------------------------





arrangements or understanding with the Borrower or any of its Subsidiaries other
than on terms that are no less favorable to the Borrower or such Subsidiary than
those that might be obtained by the Borrower or such Subsidiary from a Person
that is not an Affiliate of the Borrower as determined by the Borrower in good
faith; (iv) with respect to which none of the Borrower or any of its
Subsidiaries has any obligation to maintain such Person’s financial condition or
cause such entity to achieve any specified level of operating results; and
(v) is designated by the Borrower to the Administrative Agent in writing as a
Special Purpose Receivables Subsidiary.
“Specified Acquisition Agreement Representation” means any representation made
in the Aesynt Acquisition Agreement by Aesynt and/or any Seller or their
Subsidiaries or Affiliates or with respect to Aesynt, its Subsidiaries or its
businesses, that is material to the interests of the Lenders, but only if the
breach of such representation or the failure of such representation to be
accurate would allow the Borrower or any of its Subsidiaries that is party to
the Aesynt Acquisition Agreement to terminate its respective obligations under
the Aesynt Acquisition Agreement, or to otherwise decline to close the Aesynt
Acquisition (in each case, determined without regard to any notice requirement
under the Aesynt Acquisition Agreement).
“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $5,000,000.
“Specified Representations” means the representations and warranties of the
Borrower and its Subsidiaries set forth in Sections 7.1(a) (solely with respect
to the Credit Parties), 7.3 (solely with respect to the Credit Parties), 7.4(a)
(solely with respect to the Credit Parties), 7.4(b) (solely with respect to the
Credit Parties), 7.11, 7.12, 7.18, 7.21, 7.23 and 7.25 (with respect to the
creation, perfection and validity of security interests) (except with respect to
any security interest in any Collateral (other than security interests that may
be perfected by (x) the filing of a financing statement under the Uniform
Commercial Code, (y) the delivery of certificates evidencing the Equity
Interests required to be pledged under the Loan Documents (other than with
respect to any Subsidiary not organized or incorporated in the United States or
any state thereof and with respect to Aesynt and its Subsidiaries, to the extent
that such stock certificates of Aesynt or its Subsidiaries are not received from
Aesynt on or prior to the Closing Date) and (z) the filing of short-form
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable) that is not or cannot be
perfected, or solely in the case of a security interest created under foreign
law, provided, on the applicable closing date after the Borrower’s use of
commercially reasonable efforts to do so).
“Specified Transactions” means: (a) any Specified Disposition; (b) any Permitted
Acquisition; and (c) any incurrence of Indebtedness in respect of which the
Borrower is required to be, by the terms of this Agreement, in Pro Forma
Compliance with the financial covenants set forth in Section 9.14 (in the case
of the Consolidated Total Leverage Ratio, as such level may be adjusted during a
Consolidated Total Leverage Ratio Holiday, if applicable at such time).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided further
that such Issuing Lender may use such spot rate quoted


36





--------------------------------------------------------------------------------





on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.
“Standard Receivables Financing Undertakings” means representations, warranties,
covenants (including customary repurchase obligations) and indemnities entered
into by the Borrower or any Subsidiary which are customary for a seller or
servicer of accounts receivable and lease receivables assets transferred in
non-recourse receivables factoring, sales or securitization transactions.
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Guaranty Agreement pursuant to
Section 8.14. For the avoidance of doubt, no Excluded Subsidiary shall be a
Subsidiary Guarantor.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of: (a) $10,000,000.00; and (b) the
Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.


37





--------------------------------------------------------------------------------





“Target Credit Agreement” means that certain Credit Agreement, dated May 8,
2014, by and among Aesynt Holdings Coöperatief, U.A.; Aesynt Incorporated; TPG
Specialty Lending, Inc., as administrative agent and lender; and Wells Fargo, as
issuing bank and lender.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.
“Term Loan Commitment” means: (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan to the account
of the Borrower hereunder on the Closing Date in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on the Register,
as such amount may be increased, reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof; and (b) as to all Term Loan
Lenders, the aggregate commitment of all Term Loan Lenders to make such Term
Loans. The aggregate Term Loan Commitment with respect to the Initial Term Loan
of all Term Loan Lenders on the Closing Date shall be $200,000,000. The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1(a).
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means the first to occur of (i) the date that is the
fifth (5th) anniversary of the Closing Date (or, with respect to any Lender,
such later date as requested by the Borrower pursuant to Section 5.16 and
accepted by such Lender), and (ii) the date of acceleration of the Term Loans
pursuant to Section 10.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(a).
“Term Loans” means the Initial Term Loans and “Term Loan” means any of such Term
Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC,


38





--------------------------------------------------------------------------------





or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $10,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, and outstanding Term Loans of such
Lender at such time.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 9.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents), and, without duplication, any Permitted
Acquisitions (including, without limitation, any financing fees (including any
underwriting, commitment, arrangement, structuring or similar fees), merger and
acquisition fees (including any investment banking or brokerage fees), legal
fees and expenses, consulting and valuation fees, due diligence fees or any
other fees and expenses in connection therewith).
“Transactions” means, collectively: (a) the Aesynt Acquisition; (b) the
Refinancing; (c) the initial Extensions of Credit on the Closing Date; and (d)
the payment of the Transaction Costs incurred in connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“United States” means the United States of America.
“Unrestricted Cash” means all Cash and Cash Equivalents of the Borrower and the
other Credit Parties as of such date that is held in an account subject to a
control agreement in favor of the Administrative Agent and is not restricted
from being applied to repay the Obligations.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-


39





--------------------------------------------------------------------------------





Owned Subsidiaries (except for directors’ qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the Borrower
and/or one or more of its Wholly-Owned Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) the
word “or” shall not be exclusive, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and
operating and capital leases will be treated in a manner consistent with their
treatment under GAAP as in effect on December 31, 2014, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement or interpretation of a covenant set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio, requirement or
covenant shall continue to be computed or interpreted, as applicable, in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


40





--------------------------------------------------------------------------------





SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
Food Drug and Cosmetic Act, the HIPAA, the PATRIOT Act, the Securities Act of
1933, the UCC, the Investment Company Act of 1940 or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).
SECTION 1.9    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.
SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section
9.6, any amount in a currency other than Dollars will be converted to Dollars
based on the relevant currency exchange rate in effect on the date of the
applicable transaction for which compliance is being determined. Notwithstanding
the foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
SECTION 1.11    Exchange Rates; Currency Alternatives.


41





--------------------------------------------------------------------------------





(a)    The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letters of Credit and L/C Obligations denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Credit Parties
hereunder or calculating financial covenants hereunder or calculating compliance
under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section 9.6 or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for the purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or any Issuing
Lender, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.
SECTION 1.12    Alternative Currencies.
(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than Dollars; provided that such requested currency
is a lawful currency that is readily available and freely transferable and
convertible into Dollars, and each such request shall be subject to the approval
of the Administrative Agent and the applicable Issuing Lender.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Letter of
Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the applicable Issuing Lender, in its or their sole
discretion). The Administrative Agent shall promptly notify the applicable
Issuing Lender thereof. The applicable Issuing Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of the issuance of Letters of Credit in such requested currency.
(c)    Any failure by the applicable Issuing Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Lender to permit Letters of Credit to be issued in
such requested currency. If the Administrative Agent and the applicable Issuing
Lender consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an alternative currency under this
Section 1.12, the Administrative Agent shall promptly so notify the Borrower.
ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving


42





--------------------------------------------------------------------------------





Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided that: (a) the Revolving Credit Outstandings shall not
exceed the aggregate Revolving Credit Commitments; and (c) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Revolving Credit Maturity
Date.
SECTION 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Borrower from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date; provided
that: (i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment; and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.
(b)    Refunding.
(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
Subject to Section 5.15(a)(iv), no Revolving Credit Lender’s obligation to fund
its respective Revolving Credit Commitment Percentage of a Swingline Loan shall
be affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand in immediately
available funds the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the


43





--------------------------------------------------------------------------------





Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages.
(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will transfer to the Swingline Lender, in immediately available
funds, the amount of its Swingline Participation Amount not later than 1:00 p.m.
on the day specified in such notice. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will promptly
distribute to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2 by the time specified in this Section 2.2, the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.


44





--------------------------------------------------------------------------------





(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve (12) months in
duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender (so long
as, in respect of Base Rate Loans, the Administrative Agent has provided such
Revolving Credit Lender with a copy of the Notice of Borrowing by no later than
11:00 a.m. on the proposed borrowing date) will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date and (ii) the Swingline
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Administrative Agent will make such Loans available to the
Borrower (and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section) in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).


45





--------------------------------------------------------------------------------





SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of: (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date; and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, such portions of the
Extensions of Credit which equals the amount of such excess with each such
repayment applied: first, to the principal amount of outstanding Swingline
Loans; second to the principal amount of outstanding Revolving Credit Loans; and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as the prepayment of each Base Rate Loan
and each Swingline Loan (or such later time as approved by the Administrative
Agent) and (ii) at least three (3) Business Days before the prepayment of each
LIBOR Rate Loan (or such later time as approved by the Administrative Agent),
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $1,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans, and $500,000 or a whole multiple of $100,000
in excess thereof with respect to Swingline Loans. A Notice of Prepayment
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a
Prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).
(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.


46





--------------------------------------------------------------------------------





(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty: (i) the entire Revolving Credit Commitment at any time; or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $1,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Facility.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) and
Section 6.2(e), each Issuing Lender, in reliance on the representations and
warranties set forth in the Agreement and the other Loan Documents and on the
agreements of the Revolving Credit Lenders set forth in Section 3.4(a), agrees
to issue standby Letters of Credit, in an aggregate amount not to exceed its L/C
Commitment, for the account of the Borrower or, subject to Section 3.10, any
Subsidiary thereof on any Business Day from the Closing Date to, but not
including the


47





--------------------------------------------------------------------------------





fifth (5th) Business Day prior to the Revolving Credit Maturity Date, in such
form as may be approved from time to time by the applicable Issuing Lender;
provided that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance: (a) the L/C Obligations would exceed the L/C
Sublimit; (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment; or (c) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment.
(b)    Form and Amount. Each Letter of Credit shall: (i) be denominated in
Dollars or in an Alternative Currency in a minimum amount agreed to by the
Issuing Lender; (ii) be a standby letter of credit issued to support obligations
of the Borrower or any of its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business; (iii) expire on a date no more than twelve (12)
months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the applicable Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date; and (iv) be
subject to the ISP98 as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York.
(c)    Restrictions on Issuance. No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or
any Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it; or (ii) the conditions set forth in Section 6.2
are not satisfied. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.
(d)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative


48





--------------------------------------------------------------------------------





Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.
SECTION 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, in Dollars, a letter of
credit commission with respect to each Letter of Credit in the amount equal to
the Dollar Equivalent of the daily amount available to be drawn under such
standby Letters of Credit times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account and in
Dollars, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.
(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender in
Dollars for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.
SECTION 3.4    L/C Participations.
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand, in Dollars, at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the Dollar
Equivalent of the amount of such draft, or any part thereof, which is not so
reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required


49





--------------------------------------------------------------------------------





payment and such L/C Participant shall pay to the Administrative Agent (which,
in turn shall pay such Issuing Lender) the amount specified on the applicable
due date. If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand,
in addition to such amount, the product of: (i) such amount; times (ii) the
Overnight Rate as determined by the Administrative Agent during the period from
and including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender; times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will promptly distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall promptly return in
Dollars to such Issuing Lender the portion thereof previously distributed by
such Issuing Lender to it.
(d)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section  3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) with respect to the obligation to purchase participating
interests pursuant to Section 3.4(a), the occurrence or continuance of a Default
or an Event of Default or the failure to satisfy any of the other conditions
specified in Article VI, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Credit Party or any other Revolving Credit
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
SECTION 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and amount of a draft paid by it under any Letter of Credit for the
Dollar Equivalent of the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment. Unless the Borrower shall immediately notify such Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Revolving
Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on the
applicable repayment date in the Dollar Equivalent of the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment, and, subject to
satisfaction or waiver of the conditions specified in Section 6.02, the
Revolving Credit Lenders shall make a Revolving Credit Loan as a Base Rate Loan
in such amount, the proceeds of which shall be applied to reimburse such Issuing
Lender for the amount of the related drawing and such fees and expenses. Each
Revolving Credit Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section


50





--------------------------------------------------------------------------------





to reimburse such Issuing Lender for any draft paid under a Letter of Credit
issued by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a), except for the failure to satisfy any of
the conditions specified in Section 6.02 which have not been waived. If the
Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse such Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.
SECTION 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee, or any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrower or any Subsidiary or in the relevant
currency markets generally. Any Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued by it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8    Resignation of Issuing Lenders.
(a)    Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(b)    Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required


51





--------------------------------------------------------------------------------





under Section 3.4). Without limiting the foregoing, upon the resignation of a
Lender as an Issuing Lender hereunder, the Borrower may, or at the request of
such resigned Issuing Lender the Borrower shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then: (a) on the last Business Day
of each calendar month; (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires; (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended; and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.
SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
ARTICLE IV    

TERM LOAN FACILITY
SECTION 4.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date. Notwithstanding the foregoing, if the total
Term Loan Commitment as of the Closing Date is not drawn on the Closing Date,
the undrawn amount shall automatically be cancelled.
SECTION 4.2    Procedure for Advance of Term Loan.
(a)    Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date (or such
later time as approved by the Administrative Agent) requesting that the Term
Loan Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date (or such later time as approved by the Administrative
Agent), that the Lenders make the Initial Term Loan as a


52





--------------------------------------------------------------------------------





LIBOR Rate Loan if the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement). Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 1:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Initial Term Loan to be made by such Term Loan Lender on the Closing Date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the Initial Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.
SECTION 4.3    Repayment of Term Loans.
(a)    Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December of each
calendar year, commencing with the first full quarter ending after the Closing
Date, as set forth below (except as the amounts of individual installments may
be adjusted pursuant to Section 4.4 hereof):


PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
June 30, 2016


$2,500,000.00


September 30, 2016


$2,500,000.00


December 31, 2016


$2,500,000.00


March 31, 2017


$2,500,000.00


June 30, 2017


$2,500,000.00


September 30, 2017


$2,500,000.00


December 31, 2017


$2,500,000.00


March 31, 2018


$2,500,000.00


June 30, 2018


$5,000,000.00


September 30, 2018


$5,000,000.00


December 31, 2018


$5,000,000.00


March 31, 2019


$5,000,000.00


June 30, 2019


$5,000,000.00


September 30, 2019


$5,000,000.00


December 31, 2019


$5,000,000.00


March 31, 2020


$5,000,000.00


June 30, 2020


$7,500,000.00


September 30, 2020


$7,500,000.00


December 31, 2020


$7,500,000.00


Term Loan Maturity Date
Remaining outstanding principal balance



If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.


53





--------------------------------------------------------------------------------





SECTION 4.4    Prepayments of Term Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, without premium or penalty (except as set forth in Section
5.9), to prepay the Term Loans, in whole or in part, upon delivery to the
Administrative Agent of a Notice of Prepayment not later than 11:00 a.m.: (i) on
the same Business Day with respect to each Base Rate Loan (or such later time as
approved by the Administrative Agent); and (ii) at least three (3) Business Days
before with respect to each LIBOR Rate Loan (or such later time as approved by
the Administrative Agent), specifying the date and amount of repayment, whether
the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $1,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied, as directed by the Borrower, to the
outstanding principal installments of any Series of Term Loans. Each repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions or events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (provided that the failure of such condition to be
satisfied shall not relieve the Borrower from its obligations in respect thereof
under Section 5.9).
(b)    Mandatory Prepayments.
(i)    Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (v) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
(ii)    Asset Dispositions and Insurance and Condemnation Events. Subject to
Section 4.4(b)(iv), the Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (v) below in amounts equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from: (A) any Asset
Disposition (other than any Asset Disposition permitted pursuant to, and in
accordance with, clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k), (l)
and (m) of Section 9.5); or (B) any Insurance and Condemnation Event; provided
that, (1) no mandatory prepayment shall be required under this clause (ii) with
respect to any individual or series of related Asset Dispositions or Insurance
and Condemnation Events that results in Net Cash Proceeds not in excess of
$5,000,000 for such single event or series of related events and (2) no
mandatory prepayment shall be required in any Fiscal Year pursuant to this
clause (ii) until the date on which the Net Cash Proceeds required to be applied
as mandatory prepayments pursuant to this clause (ii) in such Fiscal Year shall
exceed $10,000,000 (and thereafter only Net Cash Proceeds in excess of such
amount shall be required to be applied to mandatory prepayments pursuant to this
clause (ii)). Such prepayments shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds; provided that, so long as no
Default or Event of Default has occurred and is continuing at the time of
receipt of such Net Cash Proceeds, no prepayment shall be required under this
Section 4.4(b)(ii) with respect to such portion of such Net Cash Proceeds that
the Borrower shall have, on or prior to such date given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
4.4(b)(iii) ; provided, however, that any Lender may elect in its sole
discretion, by delivering a written


54





--------------------------------------------------------------------------------





notice to the Administrative Agent promptly after receiving notice from the
Administrative Agent of any such prepayment pursuant to this Section 4.4(b)(ii),
to forego its ratable portion of any such prepayment, in which case such
declined portion of the prepayment may be retained by the Borrower.
(iii)    Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the
Credit Parties or any of their Subsidiaries may reinvest all or any portion of
such Net Cash Proceeds in assets used or useful for the business of the Credit
Parties and their Subsidiaries within: (x) twelve (12) months following receipt
of such Net Cash Proceeds; or (y) if such Credit Party or Subsidiary, within
twelve (12) months following receipt of such Net Cash Proceeds, enters into a
bona fide commitment to reinvest such Net Cash Proceeds, within eighteen (18)
months following receipt of such Net Cash Proceeds; provided that if any Net
Cash Proceeds have not been so reinvested within such twelve (12) months or
eighteen (18) months, as applicable, an amount equal to such Net Cash Proceeds
that have not been so reinvested shall be applied to the repayment of the Loans
pursuant to Section 4.4(b) within three (3) Business Days after the end of such
twelve (12) twelve months or eighteen (18) months, as applicable.  Pending the
final application of any such Net Cash Proceeds, the applicable Credit Party may
invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by this Agreement.
(iv)    Restriction on Mandatory Prepayments. Notwithstanding any other
provision of this Section 4.4(b), to the extent that any or all of the Net Cash
Proceeds of a Foreign Disposition or the Net Cash Proceeds of any Foreign
Casualty Event is prohibited or delayed by applicable local law or
organizational document restrictions (including financial assistance, corporate
benefit, restrictions on dividends and the fiduciary and statutory duties of
directors of the applicable Foreign Subsidiaries and as a result of minority
ownership in the applicable Foreign Subsidiaries) from being repatriated to the
United States, an amount equal to the portion of such Net Cash Proceeds so
affected will not be required to be applied to make a prepayment of the Loans at
the time provided in this Section 4.4(b). Instead, such amounts may be retained
so long as, but only so long as, the applicable local law or organizational
document restriction will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary for a period
of one year after the occurrence of the applicable Foreign Disposition or
Foreign Casualty Event to promptly take all commercially reasonable actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any such affected Net Cash Proceeds is permitted
under the applicable local law, such repatriation will be promptly (and in any
event not later than three (3) Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 4.4(b). In addition,
notwithstanding any other provision of this Section 4.4(b), to the extent the
Borrower has reasonably determined in good faith that repatriation of any or all
of the Net Cash Proceeds of any Foreign Disposition or any Foreign Casualty
Event would have an adverse tax consequence (taking into account any foreign tax
credit or benefit received in connection with such repatriation), then, to the
extent that such adverse tax consequence is not directly attributable to actions
taken by the Borrower or any of its Subsidiaries with the intent of avoiding or
reducing any mandatory prepayment otherwise required, the Borrower shall not be
required to make a prepayment with an amount equal to such portion of Net Cash
Proceeds as required pursuant to this Section 4.4(b). Instead, such amounts may
be retained so long as, but only so long as, repatriation of the Net Cash
Proceeds would have an adverse tax consequence (the Borrower hereby agreeing to
use commercially reasonable efforts for a period of one year after such Foreign
Disposition or Foreign Casualty Event to reduce or eliminate such adverse tax
consequence) and once such repatriation would not have an adverse tax


55





--------------------------------------------------------------------------------





consequence, an amount equal to such Net Cash Proceeds will be promptly (and in
any event not later than three (3) Business Days after such repatriation would
not have an adverse tax consequence) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
this Section 4.4(b). Notwithstanding the foregoing, (i) the Borrower agrees to
use commercially reasonable efforts for a period of one year after the
occurrence of the applicable Foreign Disposition or Foreign Casualty Event to
use other cash resources of the Borrower and its Subsidiaries (subject to the
limitations set forth in this clause (iv)) to make any such mandatory prepayment
required by this Section 4.4(b) and (ii) the limitations on the Borrower's
obligation to make mandatory prepayments provided by this clause (iv) shall only
apply if at the time a mandatory prepayment would otherwise be required due to
such Foreign Disposition or Foreign Casualty Event, the Consolidated Total
Leverage Ratio, calculated on a Pro Forma Basis as of the most recently ended
fiscal quarter for which financial statements are required to have been
delivered pursuant to Section 8.1(a) or (b), is less than 2.50 to 1.00.
(v)    Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) and (ii) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders. Each prepayment of the Loans under this Section shall be applied as
follows: first, ratably between each Series of Term Loans (unless otherwise
agreed by the Lenders of the applicable Series of Term Loans (provided that in
no event shall the Initial Term Loans receive less than their ratable share)) to
reduce in inverse order of maturity the remaining scheduled principal
installments of each such Series pursuant to Section 4.3; and second, to the
extent of any excess, to repay the Revolving Credit Loans pursuant to
Section 2.4(d), without a corresponding reduction in the Revolving Credit
Commitment.
(vi)    Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9; provided that, so long
as no Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b).  Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).
(vii)    No Reborrowings. Amounts applied to the repayment or prepayment of the
Term Loans pursuant to this Section may not be reborrowed.
ARTICLE V    

GENERAL LOAN PROVISIONS


56





--------------------------------------------------------------------------------





SECTION 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower: (i) Revolving Credit Loans and the Term Loans shall
bear interest at: (A) the Base Rate plus the Applicable Margin; or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days (or four (4) Business Days with respect
to a LIBOR Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement); and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
(b)    Default Rate. Subject to Section 10.3: (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i); or (ii) at the election of the Required
Lenders (or of the Administrative Agent at the direction of the Required
Lenders), upon the occurrence and during the continuance of any other Event of
Default: (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit; (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans; (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document; and (D)
all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing with the last Business Day of the first calendar quarter ending after
the Closing Date; and interest on each LIBOR Rate Loan shall be due and payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period. All computations of interest for Base Rate
Loans when the Base Rate is determined by the Prime Rate shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest provided hereunder shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option: (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate; or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent


57





--------------------------------------------------------------------------------





nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to: (a) convert at any time
following the third (3rd) Business Day after the Closing Date all or any portion
of any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $100,000 in excess thereof
into one or more LIBOR Rate Loans; and (b) upon the expiration of any Interest
Period: (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof into Base Rate Loans (other than Swingline Loans); or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying: (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor; (B) the effective date of such
conversion or continuation (which shall be a Business Day); (C) the principal
amount of such Loans to be converted or continued; and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve months in duration, such notice must be received by the Administrative
Agent not later than 11:00 a.m. four (4) Business Days prior to the requested
date of such conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; provided,
further, that the Notice of Borrowing with respect to the Loans to be borrowed
on the Closing Date may be in such form and may be delivered on such shorter
notice as may be agreed by the Administrative Agent. If the Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
continued as a LIBOR Rate Loan and will be deemed to have the same Interest
Period as was then in effect prior to the expiration of the previous Interest
Period during which the Borrower failed to give a timely Notice of
Conversion/Continuation. Any such automatic continuation of a LIBOR Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.
SECTION 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”), at a rate per annum equal to the applicable amount for
Commitment Fees set forth in the definition of “Applicable Margin”, on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be fully earned and due and payable quarterly in
arrears (calculated on a 360-day basis) on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the last
Business Day of the first calendar quarter ending after the Closing Date and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving


58





--------------------------------------------------------------------------------





Credit Facility shall have been indefeasibly and irrevocably paid and satisfied
in full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.
(b)    Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letter. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.
SECTION 5.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received: (i) after
2:00 p.m., in the case of payments in Dollars; or (ii) after the Applicable Time
specified by Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each such Lender at
its address for notices set forth herein its Commitment Percentage in respect of
the relevant Credit Facility (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender.
Each payment to the Administrative Agent on account of the principal of or
interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii). If, for any
reason, the Borrower is prohibited by any law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
SECTION 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any


59





--------------------------------------------------------------------------------





error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 5.9, Section 5.10, Section 5.11 or
Section 12.3) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall: (a) notify the
Administrative Agent of such fact; and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to:
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Disqualified Institution); (B) the
application of Cash Collateral provided for in Section 5.14; or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


60





--------------------------------------------------------------------------------





SECTION 5.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender: (i) in the case
of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing; and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 4.2 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at: (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing; and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit or pay any other amounts hereunder are several
and are not joint or joint and several. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower or of
any other amount hereunder shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date or of such other amount hereunder on the
applicable payment date, but no Lender shall be responsible for the failure of
any other Lender to make its Commitment Percentage of such Loan available on the
borrowing date or of such other amount available on the applicable payment date.
SECTION 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason: (i) the Administrative Agent


61





--------------------------------------------------------------------------------





shall determine (which determination shall be conclusive and binding absent
manifest error) that Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Loan; (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for ascertaining the LIBOR Rate for such Interest
Period with respect to a proposed LIBOR Rate Loan; or (iii) the Required Lenders
shall determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall either:
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist: (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans; and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
SECTION 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan: (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan; (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation; or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.


62





--------------------------------------------------------------------------------





SECTION 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve (whether for capital
adequacy or liquidity or otherwise), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or advances, loans or other credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or any
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than: (A) Indemnified Taxes;
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”; and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Borrower, shall be conclusive
absent manifest error.


63





--------------------------------------------------------------------------------





The Borrower shall pay such Lender or such Issuing Lender or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 5.11    Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for: (i) any Indemnified Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so); (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d)


64





--------------------------------------------------------------------------------





relating to the maintenance of a Participant Register; and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). Any amounts set off and applied by the Administrative Agent pursuant
to the preceding sentence in respect of amounts paid by the Borrower shall be
treated as having been paid by the Borrower for purposes of the Loan Documents.
The agreements in this paragraph (e) shall survive the resignation and/or
replacement of the Administrative Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(B), (ii)(C) and (ii)(E) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    The Administrative Agent, and any successor Administrative Agent that is
a U.S. Person, shall deliver an executed IRS Form W-9 to the Borrower on or
prior to the date the Administrative Agent becomes a party hereto and any
successor Administrative Agent that is not a U.S. Person shall, to the extent it
is legally entitled to do so, provide to the Borrower any and all forms
described in Section 5.11(g)(ii)(C) and Section 5.11(g)(ii)(D) below;
(B)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under


65





--------------------------------------------------------------------------------





this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party: (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code: (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); and (y)
executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner of payments
made to it, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(D)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


66





--------------------------------------------------------------------------------





(E)    if a payment made to a Recipient under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (E), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it is entitled and for which it has been indemnified pursuant to
this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any interest imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority and the requirement to repay
such refund to such Governmental Authority is not due to the indemnified party’s
failure to file a timely and accurate form or certification or timely update
such form for certification as required pursuant to Section 5.11(g).
Notwithstanding anything to the contrary in this clause (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (h) if: (i) payment of the additional amounts pursuant
to this Section 5.11 are not due to the indemnified party’s failure to file a
timely and accurate form or certification or timely update such form or
certification as required pursuant to Section 5.11(g); and (ii) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Tax Reporting Cooperation. The Administrative Agent shall, to the extent
such information is in its possession, provide the information reasonably
requested by the Borrower for the purpose of complying with the requirements of
Treasury Regulations Section 1.1273-2(f)(9) to the extent such regulation is
applicable to any Loan made pursuant to this Agreement.


67





--------------------------------------------------------------------------------





(j)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment: (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future; and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents (or in the case of a Non-Consenting Lender, all of such interests,
rights and obligations with respect to the Series or Class of Loans or
Commitments that is the subject of the related consent, waiver, amendment,
modification or termination) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


68





--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 5.13    [Reserved].
SECTION 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the L/C Obligations at such time exceeds 102% of
the L/C Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for the L/C
Obligations in an amount not less than the amount by which the L/C Obligations
exceeds the L/C Sublimit.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to Section 5.15(b). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent, each Issuing Lender and the Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.


69





--------------------------------------------------------------------------------





SECTION 5.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)


70





--------------------------------------------------------------------------------





(ii) shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall: (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below;
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender; and (3) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law: (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure; and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the


71





--------------------------------------------------------------------------------





Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
SECTION 5.16    Amend and Extend Transactions.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the maturity date of any
Series of Loans and Commitments to the extended maturity date specified in such
notice. Such notice shall: (i) set forth the amount of the applicable Series of
Revolving Credit Commitments and/or Term Loans that will be subject to the
Extension (which shall be in minimum increments of $10,000,000 and a minimum
amount of $50,000,000); (ii) set forth the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)); (iii) identify the relevant Series of Revolving Credit
Commitments and/or Term Loans to which such Extension relates; and (iv) specify
any other amendments or modifications to this Agreement to be effected in
connection with such Extension, which amendments or modifications shall apply
only to the applicable Extended Revolving Credit Commitments or Extended Term
Loans and shall comply with Section 5.16(c). Each Lender of the applicable
Series shall be offered (an “Extension Offer”) an opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions as each
other Lender of such Series pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent and the Borrower. If the aggregate
principal amount of Revolving Credit Commitments or Term Loans in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Credit Commitments or Term
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Revolving Credit Commitments or Term Loans, as
applicable, of Lenders of the applicable Series shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer. Each group of Term Loans
or Revolving Credit Commitments, as applicable, in each case as so extended
pursuant to this Section 5.16, as well as the Term Loans and the Revolving
Credit Commitments made on the Closing Date (in each case not so extended),
shall be deemed a separate Series; any Extended Term Loans shall constitute a
separate Series of Term Loans from the Series of Term Loans from which they were
converted; and any Extended Revolving Credit Commitments shall constitute a
separate Series of Revolving Credit Commitments from the Series of Revolving
Credit Commitments from which they were converted.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension; (ii) the representations and warranties set forth in Article VII and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) on and as of the effective date of such Extension; (iii) the Issuing
Lender and the Swingline Lender shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit or making of Swingline Loans at any
time during the


72





--------------------------------------------------------------------------------





extended period; and (iv) the terms of such Extended Revolving Credit
Commitments and Extended Term Loans shall comply with paragraph (c) of this
Section.
(c)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Series of Extended Revolving Credit
Commitments or Series of Extended Term Loans shall be no earlier than the
Revolving Credit Maturity Date or the Term Loan Maturity Date for the applicable
Series, respectively; (ii)(A) there shall be no scheduled amortization of the
loans or reductions of commitments under any Extended Revolving Credit
Commitments and (B) the average life to maturity of any Series of Extended Term
Loans shall be no shorter than the remaining average life to maturity of each
existing Series of Term Loans; (iii) the Extended Revolving Credit Loans and the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving Credit Loans and the existing Term Loans
and the borrower and guarantors of the Extended Revolving Credit Commitments or
Extended Term Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Credit Loans or Term Loans, as
applicable; (iv) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Series of Extended Revolving Credit
Commitment (and the Extended Revolving Credit Loans thereunder) and any Series
of Extended Term Loans shall be determined by the Borrower and the applicable
extending Lenders; (v)(A) any Series of Extended Term Loans may participate on a
pro rata or less than pro rata (but not greater than pro rata) basis in
voluntary or mandatory prepayments with the other Series of Term Loans and (B)
borrowing and prepayment of Extended Revolving Credit Loans, or reductions of
Extended Revolving Credit Commitments, and participation in Letters of Credit
and Swingline Loans, shall be on a pro rata basis with the other Revolving
Credit Loans or Revolving Credit Commitments (except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Series on a
better than a pro rata basis as compared to any other Series with a later
maturity date than such Series); and (vi) the terms of the Extended Revolving
Credit Commitments or Extended Term Loans, as applicable, shall be substantially
identical to the terms set forth herein (except as set forth in clauses (i)
through (v) above and for terms applicable only after the Revolving Credit
Maturity Date (in the case of Extended Revolving Credit Commitments) or the
Latest Maturity Date (in the case of Extended Term Loans)).
(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver or cause to be
delivered to the Administrative Agent an Extension Amendment and such other
documentation (including, without limitation, supplements or amendments to the
Security Documents, customary legal opinions, officer's certificates and
resolutions duly adopted by the board of directors (or equivalent governing
body) of each Credit Party authorizing such Extension) as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Credit Commitments or
Extended Term Loans as a new Series of Revolving Credit Commitments or Term
Loans, as applicable, and such other amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Series (including to
preserve the pro rata treatment of the extended and non-extended Series and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this section.


73





--------------------------------------------------------------------------------





ARTICLE VI    

CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders (and the Issuing Lenders) to close this Agreement and
to make the initial Loans or issue or participate in the initial Letters of
Credit, if any, is subject to the satisfaction of each of the following
conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents and the Guaranty Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto and shall be in
full force and effect.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower certifying to the effect that:
(A)    (1) all Specified Representations of the Credit Parties are true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects) and (2) each of the Specified Acquisition Agreement
Representations are true and correct, but only to the extent that the Borrower
and any of its Subsidiaries that is a party to the Aesynt Acquisition Agreement
have the right to terminate its respective obligations under the Aesynt
Acquisition Agreement or otherwise decline to close the Aesynt Acquisition as a
result of a breach of any such representations and warranties or any such
representations and warranties not being accurate (in each case, determined
without regard to any notice requirement under the Aesynt Acquisition
Agreement);
(B)    since the date of the Aesynt Acquisition Agreement, there shall not have
occurred a “Material Adverse Effect” (as defined in the Aesynt Acquisition
Agreement); and
(C)    each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 (subject to the penultimate paragraph of
Section 6.1) and Section 6.2(a)(i) hereof.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of: (A) the articles or certificate of incorporation
or formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable; (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date; (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions


74





--------------------------------------------------------------------------------





contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party; and (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
(iv)    Opinions of Counsel. Customary and reasonably satisfactory opinions of
counsel to the Credit Parties (including opinions of local counsel to the Credit
Parties as may be reasonably requested by the Administrative Agent) addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents, and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).
(c)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received:
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof; and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens and Liens to be released on the Closing Date).
(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies.


75





--------------------------------------------------------------------------------





(v)    Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate with respect to the Credit Parties dated the Closing Date
and duly executed by a Responsible Officer of each Credit Party.
(vi)    Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
any Control Agreements and filings evidencing a security interest in any
intellectual property included in the Collateral).
(d)    [Intentionally Omitted].
(e)    Financial Matters.
(i)    Financial Statements Excluding Aesynt and its Subsidiaries. The
Administrative Agent shall have received: (A) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries (other than Aesynt and its
Subsidiaries) and the related audited Consolidated statements of income,
stockholder’s equity, and cash flows, for the three (3) most recently completed
Fiscal Years ending at least ninety (90) days prior to the Closing Date; and
(B) the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries (other than Aesynt and its Subsidiaries) and related unaudited
Consolidated statements of income and cash flows for each interim fiscal quarter
(other than the fourth fiscal quarter) ended since the date of the last audited
Consolidated balance sheets and related statements of income, stockholder’s
equity, and cash flows, but prior to the date that is forty-five (45) days prior
to the Closing Date.
(ii)    Financial Statements of Aesynt and its Subsidiaries. The Administrative
Agent shall have received: (A) the audited Consolidated balance sheet of Aesynt
and its Subsidiaries and the related audited Consolidated statements of income,
member’s equity, and cash flows for: (I) the period from September 24, 2013 to
March 31, 2014; (II) Aesynt’s fiscal year ended March 31, 2015; and (III) each
completed fiscal year of Aesynt ending after October 29, 2015 (which shall
include the fiscal year ended March 31, 2016 if the end of Aesynt’s fiscal year
is not changed to September 30 by the Closing Date), but prior to the date that
is ninety (90) days prior to the Closing Date; and (B) the unaudited
Consolidated balance sheet of Aesynt and its Subsidiaries and related unaudited
Consolidated statements of income and cash flows for the six (6) month period
ending on September 30, 2015 and for each fiscal quarter thereafter that ends
after the date of the last audited Consolidated balance sheets and related
statements of income, member’s equity, and cash flows, but prior to the date
that is forty-five (45) days prior to the Closing Date.
(iii)     Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma Consolidated balance sheet and pro forma Consolidated
statement of income for the Borrower and its Subsidiaries as of, and for, the
four (4) fiscal quarter period ending on the last day of the most recently
completed fiscal quarter of the Borrower for which financial information is
provided to the Administrative Agent pursuant to Section 6.1(e)(i) and Section
6.1(e)(ii), calculated on a pro forma basis after giving effect to the
Transactions (in accordance with Regulation S-X under the Securities Act of
1933, as amended, other than with respect to the valuation of the property of
Aesynt and its Subsidiaries and any purchase price allocations under ASC 805,
Business Combinations, but including other adjustments reasonably acceptable to
the Arranger) as if the Transactions had occurred on the last day of such four
(4) fiscal quarter period (in the case of such consolidated balance sheet) or at
the beginning of such four (4) fiscal quarter period (in the case of such other
financial statements).


76





--------------------------------------------------------------------------------





(iv)    Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries on a
Consolidated basis prepared on a quarterly basis for the first year following
the Closing Date and on an annual basis for each year thereafter during the term
of the Credit Facility.
(v)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in substantially the form attached hereto as
Exhibit I and certified as accurate by the chief financial officer of the
Borrower (or by another officer with equivalent duties), stating that, after
giving pro forma effect to the Transactions, the Borrower and its Subsidiaries
(on a consolidated basis) are Solvent.
(vi)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing: (A) to the Administrative Agent, the
Arranger and the Lenders, the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder; and (B) all
reasonable and documented fees and expenses of counsel to the Administrative
Agent and the Arranger (directly to such counsel if requested by the
Administrative Agent or the Arranger) to the extent the Borrower has received an
invoice for such fees and expenses at least one (1) Business Day prior to the
Closing Date.
(f)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on the Closing Date are to be disbursed.
(ii)    Existing Indebtedness/Refinancing. The Refinancing shall have been
consummated prior to, or substantially simultaneously with, the initial Credit
Extension on the Closing Date, and the Administrative Agent shall have received
customary payoff letters in connection with the Refinancing confirming that
either: (A) all Indebtedness under the Existing Credit Agreement and the Target
Credit Agreement has been fully repaid, all commitments under the Existing
Credit Agreement and Target Credit Agreement have been terminated and cancelled,
and all Liens granted pursuant to or in connection with the Existing Credit
Agreement or the Target Credit Agreement have been terminated and released; or
(B) upon receipt by the lenders (or their representative) under the Existing
Credit Agreement and/or the lenders (or their representative) under the Target
Credit Agreement of a specified dollar amount, respectively, on the Closing
Date, all Indebtedness under the Existing Credit Agreement and the Target Credit
Agreement will be fully repaid, all commitments under the Existing Credit
Agreement and Target Credit Agreement will be terminated and cancelled, and all
Liens granted pursuant to or in connection with the Existing Credit Agreement or
the Target Credit Agreement will be terminated and released. All other existing
Indebtedness of the Borrower and its Subsidiaries (excluding Indebtedness
permitted pursuant to Section 9.1) shall be repaid in full, all commitments (if
any) in respect thereof shall have been terminated and all guarantees therefor
and security therefor shall be released, and the Administrative Agent shall have
received pay-off letters in form and substance satisfactory to it evidencing
such repayment, termination and release.
(iii)    PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information that has been reasonably requested by the Administrative Agent or
the Arranger in writing at least seven (7) Business Days prior to the Closing


77





--------------------------------------------------------------------------------





Date, in order to comply with requirements of the PATRIOT Act and applicable
“know your customer” and anti-money laundering rules and regulations.
(iv)    Aesynt Acquisition Agreement. Substantially concurrently with the
initial funding of the Credit Facility hereunder, the Aesynt Acquisition shall
have been consummated in accordance with the Aesynt Acquisition Agreement in all
material respects without giving effect to any waiver, modifications, or consent
thereunder that is materially adverse to the interests of the Lenders (it being
understood that, without limitation: (I) any change: in the amount of the
purchase price under the Aesynt Acquisition Agreement in excess of 10%; in the
form of the purchase price under the Aesynt Acquisition Agreement; in the third
party beneficiary rights of the Arranger, the Administrative Agent, or the
Lenders under the Aesynt Acquisition Agreement; or in the governing law of the
Aesynt Acquisition Agreement; (II) any modification to the definition of
“Material Adverse Effect” in the Aesynt Acquisition Agreement; or (III) any
agreement by the Borrower, Aesynt, or any of their respective Subsidiaries to
dispose of, divest, or transfer any assets, or to hold separate any assets or
operations (either before or after the Closing Date), or commit to do any of the
foregoing, in each case under this clause (III) to comply with an “Antitrust
Restraint” (as defined in the Aesynt Acquisition Agreement) imposed by the
Federal Trade Commission or the United States Department of Justice, shall be
deemed to be a modification or consent that is materially adverse to the
interests of the Lenders).
(v)    Minimum Liquidity. After giving effect to the Transactions on the Closing
Date, the sum of Unrestricted Cash and amounts available to be drawn under the
Revolving Credit Facility shall not be less than $50.0 million.
Notwithstanding anything to the contrary in clauses (a), (c) or (d) above, to
the extent any security interest in any Collateral (other than security
interests that may be perfected by (x) the filing of a financing statement under
the Uniform Commercial Code, (y) the delivery of certificates evidencing the
Equity Interests required to be pledged pursuant to the Loan Documents (other
than with respect to any Subsidiary not organized or incorporated in the United
States or any state thereof and with respect to Aesynt and its Subsidiaries, to
the extent that such stock certificates of Aesynt or its Subsidiaries are not
received from Aesynt on or prior to the Closing Date) and (z) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) is not or cannot be
perfected or, solely in the case of any security interest created under foreign
law, provided, on the Closing Date after the Borrower's use of commercially
reasonable efforts to do so, then the perfection or provision, as the case may
be, of such security interests shall not constitute a condition precedent to the
availability of the initial Loans and Letters of Credit on the Closing Date, but
instead shall be required to be perfected within 75 days after the Closing Date
(or such later date as agreed by the Administrative Agent) pursuant to
arrangements to be mutually agreed by the Administrative Agent and the Borrower
acting reasonably.
Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan, and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the


78





--------------------------------------------------------------------------------





following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties.
(i)    In the case of the initial Extension of Credit on the Closing Date
hereunder, (1) the Specified Representations of the Credit Parties are true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects) and (2) each of the Specified Acquisition
Agreement Representations are true and correct, but only to the extent that the
Borrower and any of its Subsidiaries that is a party to the Aesynt Acquisition
Agreement have the right to terminate its respective obligations under the
Aesynt Acquisition Agreement or otherwise decline to close the Aesynt
Acquisition as a result of a breach of any such representations and warranties
or any such representations and warranties not being accurate (in each case,
determined without regard to any notice requirement under the Aesynt Acquisition
Agreement); and
(ii)    in the case of each other Extension of Credit hereunder, the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, continuation,
conversion, issuance, increase or extension date with the same effect as if made
on and as of such date (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).
(b)    No Existing Default. With respect to any Extension of Credit occurring
after the initial Extension of Credit made on the Closing Date, no Default or
Event of Default shall have occurred and be continuing: (i) on the borrowing,
continuation, or conversion date with respect to such Loan or after giving
effect to the Loans to be made, continued or converted on such date; or (ii) on
the issuance or extension date with respect to such Letter of Credit or after
giving effect to the issuance or extension of such Letter of Credit on such
date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a), Section 3.2,
Section 4.2, or Section 5.2, as applicable.
(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender: (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan; and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.
(e)    Letters of Credit in Alternative Currencies. In the case of an Extension
of Credit consisting of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange


79





--------------------------------------------------------------------------------





controls which in the reasonable opinion of Administrative Agent and the Issuing
Lender would make it impracticable for such Letter of Credit to be denominated
in the relevant Alternative Currency.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof: (a) is duly organized, validly existing and in good standing
(to the extent the concept is applicable in such jurisdiction) under the laws of
the jurisdiction of its incorporation or formation; (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted; and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule 7.1 of
the Disclosure Letter.
SECTION 7.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2 of the Disclosure Letter, including its
designation as an Excluded Subsidiary, if applicable. As of the Closing Date,
the capitalization of each Credit Party and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2 of the Disclosure
Letter. All outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 7.2 of the Disclosure Letter. The
shareholders or other owners, as applicable, of each Credit Party (other than
the Borrower) and its Subsidiaries and the number of shares owned by each as of
the Closing Date are described on Schedule 7.2 of the Disclosure Letter. As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party
(other than the Borrower) or any Subsidiary thereof, except as described on
Schedule 7.2 of the Disclosure Letter.
SECTION 7.3    Authorization; Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


80





--------------------------------------------------------------------------------





SECTION 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party in
accordance with their respective terms, the Extensions of Credit hereunder, and
the transactions contemplated hereby or thereby, do not and will not, by the
passage of time, the giving of notice or otherwise: (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect;
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof; (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens; or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than:
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) consents or
filings under the UCC; (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office; and (iv) Mortgage filings
with the applicable county recording office or register of deeds.
SECTION 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof: (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding; (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties; and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case of clause (a), (b) or (c) where the failure
to have, comply or file could not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.6    Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all income and other federal,
state, local and other Tax returns required by Applicable Law to be filed,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and has paid, or made adequate provision for the
payment of, all income and other federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party and except to the extent that
failure do so could not reasonably be expected to have a Material Adverse
Effect). Such returns accurately reflect in all material respects all liability
for taxes of any Credit Party or any Subsidiary thereof for the periods covered
thereby. As of the Closing Date, except as set forth on Schedule 7.6 of the
Disclosure Letter, there is no ongoing audit or examination or, to its
knowledge, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in


81





--------------------------------------------------------------------------------





conformity with GAAP have been provided for on the books of the relevant Credit
Party and (b) Permitted Liens). The charges, accruals and reserves on the books
of each Credit Party and each Subsidiary thereof in respect of federal, state,
local and other taxes for all Fiscal Years and portions thereof since the
organization of any Credit Party or any Subsidiary thereof are in the judgment
of the Borrower adequate, and the Borrower does not anticipate any additional
material taxes or assessments for any of such years.
SECTION 7.7    Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns, licenses, or otherwise possesses rights to use all
material franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
service mark, service mark rights, trade names, trade name rights and other
rights with respect to the foregoing which are reasonably necessary to conduct
its business as currently conducted. No event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such material rights, and no Credit Party nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 7.8    Health Care Regulatory Matters.
(a)    The products of each Credit Party and each of its Subsidiaries that are
subject to the regulations of the FDA (or similar Applicable Laws of other
Governmental Authorities in any domestic or foreign jurisdiction) are in
compliance with all applicable requirements of the FDA (and of all corresponding
state, local and foreign Applicable Laws of other Governmental Authorities),
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Subsidiaries has received any written notice from the FDA (or from
any other applicable Governmental Authority) alleging any material violation by
a Credit Party or any of its Subsidiaries of any Applicable Law with respect to
any product of any Credit Party or any of its Subsidiaries.
(b)    To the extent applicable to any Credit Party or any of its Subsidiaries
and for so long as: (i) any Credit Party or any of its Subsidiaries is a
“covered entity” as defined in 45 C.F.R. § 160.103; (ii) any Credit Party or any
of its Subsidiaries is a “business associate” as defined in 45 C.F.R. § 160.103;
(iii) any Credit Party is subject to or covered by the HIPAA Administrative
Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and
Privacy Requirements codified at 45 C.F.R. Parts 160 & 164; and/or (iv) any
Credit Party or any of its Subsidiaries sponsors any “group health plans” as
defined in 45 C.F.R. § 160.103, such Credit Party or such Subsidiary is in
compliance with the applicable privacy, security, transaction standards, breach
notification, and other provisions and requirements of HIPAA and any comparable
state laws, except where the failure to so comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) no breach or potential breach has occurred
with respect to any unsecured protected health information, as such term is
defined in 45 C.F.R. § 160.103, maintained by or for Credit Party or any of its
Subsidiaries, and (ii) no information security or privacy breach event has
occurred that would require notification under any comparable state laws.
SECTION 7.9    Environmental Matters. Except as disclosed on Schedule 7.9 of the
Disclosure Letter or as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, none of the properties owned,
leased or operated by the Borrower or any Subsidiary, now contain, or to the
knowledge of the Borrower have previously contained, stored, treated, used, or
disposed or arranged for the disposal of (at any location), any Hazardous
Materials in amounts or concentrations which could reasonably be expected to
result in any liability under, or violation of, any applicable Environmental
Laws. Except as disclosed on Schedule 7.9 of the Disclosure Letter or as ,
individually or in the aggregate, could


82





--------------------------------------------------------------------------------





not reasonably be expected to have a Material Adverse Effect, neither Borrower
nor any of its Subsidiaries has assumed, by contract or operation of law, any
material liability of any third party arising under any applicable Environmental
Laws. The Borrower and each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, in all material respects with all applicable Environmental Laws,
including, without limitation, any permits issued or required thereunder.
Borrower and its Subsidiaries currently hold, and at all relevant times have
held, all material permits required under applicable Environmental Laws, and all
such material permits are valid and in full force and effect, and not subject to
any pending or, to the knowledge of Borrower, threatened proceeds that could
reasonably be expected lead to any suspension, modification, termination or
revocation of any such permits. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened in writing
(nor has Borrower or any of its Subsidiaries received any written notice
thereof), at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against, or
otherwise arising out of, any of their respective properties, business or
revenues that allege any material liability under, or violation of, any
applicable Environmental Laws.
SECTION 7.10    Employee Benefit Matters.
(a)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.10 of the
Disclosure Letter;
(b)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that it is intended to be qualified under Section 401(a)
of the Code has been determined by the IRS to be so qualified (or is considered
to be so qualified due to permitted reliance on an opinion letter from the IRS),
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans and trusts that have submitted
an application for but not yet received determination letters or for which the
remedial amendment period for submitting an application for a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(c)    As of the Closing Date, no Pension Plan has been terminated with respect
to which there is any unsatisfied liability that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(d)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code; (ii) incurred any liability to the PBGC
which remains outstanding


83





--------------------------------------------------------------------------------





other than the payment of premiums and there are no premium payments which are
due and unpaid; (iii) failed to make a required contribution or payment to a
Multiemployer Plan; or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;
(e)    No Termination Event has occurred or is reasonably expected to occur;
(f)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving: (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate; (ii)
any Pension Plan; or (iii) any Multiemployer Plan.
(g)    No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
SECTION 7.11    Use of Proceeds; Margin Stock.
(a)    The proceeds of the Loans and Letters of Credit are intended to be and
shall be used solely for the purposes set forth in and permitted by Section
9.17.
(b)    No Credit Party nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. Following the application of
the proceeds of each Extension of Credit, not more than twenty-five percent
(25%) of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 9.2 or Section 9.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.
SECTION 7.12    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940) and no Credit Party nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.
SECTION 7.13    Material Contracts. Schedule 7.13 of the Disclosure Letter sets
forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof in effect as of the Closing Date. Other than
as set forth in Schedule 7.13 of the Disclosure Letter, as of the Closing Date,
each such Material Contract is, and after giving effect to the consummation of
the transactions contemplated by the Loan Documents will continue to be, in full
force and effect in accordance with the terms thereof. To the extent requested
by the Administrative Agent, each Credit Party and each Subsidiary thereof has
delivered to the Administrative Agent a true and complete copy of each Material
Contract required to be listed on Schedule 7.13 of the Disclosure Letter or any
other Schedule hereto; provided that any such Material Contract may be delivered
electronically in accordance with the second paragraph of Section 8.2. As of the
Closing


84





--------------------------------------------------------------------------------





Date, no Credit Party nor any Subsidiary thereof (nor, to its knowledge, any
other party thereto) is in breach of or in default under any Material Contract
in any material respect.
SECTION 7.14    Employee Relations. As of the Closing Date, no Credit Party nor
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.14 of the Disclosure Letter. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 7.15    Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law or as permitted under Section
9.10.
SECTION 7.16    Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) and (e)(ii) and Sections
8.1(a) and (b), fairly present in all material respects on a Consolidated basis
the assets, liabilities and financial position of (a) in the case of Section
6.1(e)(i), the Borrower and its Subsidiaries (other than Aesynt and its
Subsidiaries), (b) in the case of Section 6.1(e)(ii), Aesynt and its
Subsidiaries and (c) in the case of Sections 8.01(a) and (b), the Borrower and
its Subsidiaries, in each case as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The pro forma financial
statements delivered pursuant to Section 6.1(e)(iii) and the projections
delivered pursuant to Section 6.1(e)(iv) and Section 8.1(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions (it being
recognized by the Lenders that such projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections and that such differences may be
material and that such projections are not a guarantee of financial
performance).
SECTION 7.17    No Material Adverse Change. Since December 31, 2014, there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.
SECTION 7.18    Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.
SECTION 7.19    Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.19 of the Disclosure Letter constitutes all of the real
property that is owned, leased or subleased by any Credit Party or any of its
Subsidiaries. Each Credit Party and each Subsidiary thereof has such title to,
or


85





--------------------------------------------------------------------------------





leasehold interest in, the real property owned or leased by it as is necessary
or desirable to the conduct of its business and valid and legal title to all of
its personal property and assets, except (a) those which have been disposed of
by the Credit Parties and their Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder, (b) for such defects of title that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (c) for Permitted Liens.
SECTION 7.20    Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 7.20 of the Disclosure Letter, there are no actions, suits
or proceedings pending nor, to its knowledge, threatened in writing against or
in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
SECTION 7.21    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
None of: (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower
or such Subsidiary, any of their respective directors, officers, employees or
affiliates; or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby: (i) is, or is owned
or controlled by, a Sanctioned Person or currently the subject or target of any
Sanctions; (ii) has taken any action, directly or indirectly, that would result
in a violation by such Persons of the PATRIOT Act; or (iii) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. No Loans or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 7.22    Absence of Defaults. No event has occurred or is continuing:
(a) which constitutes a Default or an Event of Default; or (b) which constitutes
a default or event of default by any Credit Party or any Subsidiary thereof
under: (i) any Material Contract; or (ii) any judgment, decree or order to which
any Credit Party or any Subsidiary thereof is a party or by which any Credit
Party or any Subsidiary thereof or any of their respective properties may be
bound or which would require any Credit Party or any Subsidiary thereof to make
any payment thereunder prior to the scheduled maturity date therefor that, in
any case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 7.23    Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness of each such Person, and shall constitute and
shall continue to constitute “Senior Indebtedness” and “Designated Senior Debt”
(or any other term of similar meaning and import) under all instruments and
documents, now or in the future, relating to any senior unsecured Indebtedness
and Subordinated Indebtedness of such Person (to the extent the concept of
“Senior Indebtedness” or “Designated Senior Debt” (or similar concept) exists
therein).
SECTION 7.24    Disclosure. The Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement, material report, material certificate or other
written material information furnished by


86





--------------------------------------------------------------------------------





or on behalf of any Credit Party or any Subsidiary thereof to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished), taken together as a
whole, contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (as modified or
supplemented by other written information so furnished); provided that: (a) no
representation is made with respect to projected financial information,
estimated financial information and other projected or estimated information,
except that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections, many of which are beyond the
control of the Borrower and its Subsidiaries, may vary from such projections and
that such difference may be material and that such projections are not a
guarantee of financial performance); and (b) no representation is made with
respect to information of a general economic or general industry nature.
SECTION 7.25    Security Documents.
(a)     The Collateral Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral described therein, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies and (i) when the Pledged Debt and Pledged Equity Interests (each as
defined in the Collateral Agreement) are delivered to the Administrative Agent,
the Lien created under the Collateral Agreement shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Credit Parties in such Pledged Debt and Pledged Equity
Interests, in each case prior and superior in right to any other Person, (ii)
when financing statements in appropriate form are filed in the offices specified
on Schedule 7.25(a) of the Disclosure Letter, the Liens created under the
Collateral Agreement will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in such
Collateral (other than Intellectual Property, as defined in the Collateral
Agreement and Deposit Accounts, as defined in the Collateral Agreement), in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 9.2 and (iii) when the control agreements
are executed and delivered to the Administrative Agent in accordance with
Section 4(b) of the Collateral Agreement, the Lien created under the Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest, all right, title and interest of the Credit Parties in each
deposit account and securities account of the Credit Parties that is subject to
a control agreement.
(b)     Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
in appropriate form filed in the offices specified on Schedule 7.25(a) of the
Disclosure Letter, the Liens created under the Collateral Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Credit Parties in the Intellectual Property (as defined in
the Collateral Agreement) in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any other Person (it being understood that (i)
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Credit Parties after the date hereof and (ii) any
“intent to use” trademark or service applications are excluded from the
Collateral), other than with respect to Liens expressly permitted by Section
9.2.


87





--------------------------------------------------------------------------------





(c)     Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a valid and enforceable Lien on all of the
Credit Parties’ right, title and interest in and to the Material Real Property
subject thereto and the proceeds thereof, and when the Mortgages are filed in
the offices specified on Schedule 7.25(c) of the Disclosure Letter, the
Mortgages shall at all times constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in such Material Real
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Liens expressly permitted by Section 9.2.
SECTION 7.26    Insurance Matters. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
SECTION 7.27    Flood Hazard Insurance. With respect to each parcel of real
property that is located within a special flood hazard area and that is subject
to a Mortgage, the Administrative Agent has received: (a) such flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies with respect to all real property of the Borrower and its
Subsidiaries constituting Collateral on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and as otherwise
required by Administrative Agent or the Required Lenders; (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area
ARTICLE VIII    

AFFIRMATIVE COVENANTS
Until the Discharge of the Obligations, each Credit Party will, and will cause
each of its Subsidiaries to:
SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2015), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, shareholder’s equity, and cash flows,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any material change in the
application of accounting principles and practices during the year. Such annual
financial statements shall be: (i) audited by Deloitte LLP or another
independent certified public accounting firm of recognized national standing;
(ii) accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit


88





--------------------------------------------------------------------------------





or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP; and (iii) certified by the chief
financial officer of the Borrower as having been prepared in accordance with
GAAP.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three (3) fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended March 31, 2016), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, shareholder’s equity, and cash flows for the fiscal quarter then ended
and that portion of the Fiscal Year then ended, including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
as of the end of and for the corresponding period in the preceding Fiscal Year
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any material change in the application of
accounting principles and practices during the period, and certified by the
chief financial officer of the Borrower as having been prepared in accordance
with GAAP and to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within seventy-five (75) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing Fiscal Year, such plan to be prepared in accordance with GAAP and to
include the following: an operating and capital budget, a projected income
statement and balance sheet, and projected calculations of the financial
covenants set forth in Section 9.14, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
preparation of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.
SECTION 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower, and a report containing management’s discussion and analysis of
such financial statements;
(b)    promptly upon receipt thereof (unless restricted by applicable
professional standards with respect to which mutually agreeable arrangements
cannot be made to permit disclosure thereof), copies of all material reports, if
any, submitted to any Credit Party, any Subsidiary thereof or any of their
respective boards of directors by their respective independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
(c)    promptly after the furnishing thereof, copies of any notice of default
and any other material statement, report, or certificate furnished to any holder
of Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;
(d)    promptly after an officer of any Credit Party obtaining knowledge of the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Credit Party or any Subsidiary thereof with any
Environmental Law that could: (i) reasonably be expected to have a


89





--------------------------------------------------------------------------------





Material Adverse Effect; or (ii) cause any Property described in the Mortgages
to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law;
(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof (other than
comment letters from the SEC, the contents of which are not materially adverse
to the Lenders);
(g)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
(h)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.13, Sections 8.1(a) or
(b), or Section 8.2(e) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date: (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper, facsimile or electronic (i.e.,
“pdf” or “tif” format) copies of the Officer’s Compliance Certificates required
by Section 8.2 to the Administrative Agent. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that: (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform; and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, any of its Subsidiaries, or any of their


90





--------------------------------------------------------------------------------





respective securities) (each, a “Public Lender”). The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that:
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;
(c)    any written notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any written notice of violation of applicable Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect;
(d)    any written request for information received by any Credit Party or any
Subsidiary from the United States Environmental Protection Agency or any other
Governmental Authority charged with enforcement or administration of any
Environmental Laws;
(e)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;
(f)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that is assessed against or threatened in writing against any Credit
Party or any Subsidiary thereof;
(g)    any event which constitutes, or which with the passage of time or giving
of notice or both would constitute, a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect; and
(h)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability


91





--------------------------------------------------------------------------------





pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or
reason to know that any Credit Party or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.
SECTION 8.5    Maintenance of Property and Licenses.
(a)    In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner; provided that nothing in this Section 8.5(a)
shall prohibit or prevent the Borrower or any Subsidiary from discontinuing the
protection, preservation or maintenance of any of its Properties: (i) if, in the
reasonable good faith judgment of the Borrower or such Subsidiary, such
discontinuance is desirable in the conduct of its business or such Properties
are no longer material to the business of the Borrower or such Subsidiary; and
(ii) such discontinuance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted;
provided that the Borrower or any Subsidiary thereof shall not be required to
preserve any such Licenses if: (i) the Borrower or such Subsidiary shall
determine in its reasonable good faith judgment that the preservation thereof is
no longer desirable in the conduct of its business; (ii) the loss thereof is not
disadvantageous in any material respect to such Person or any Lender; and (iii)
the loss thereof could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 8.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law (including, without limitation, hazard and business
interruption insurance). All such insurance shall: (a) in the case of any such
insurance procured in the United States, (x) to the extent agreed to by such
insurance company after the Borrower’s use of commercially reasonable efforts,
provide for not less than thirty (30) days’ prior written notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(y) in any event, provide for not less than ten (10) days’ prior written notice
to the Administrative Agent of termination, lapse or cancellation of such
insurance due to failure to pay premiums; (b) in the case of liability
insurance, name the Administrative Agent as an


92





--------------------------------------------------------------------------------





additional insured party thereunder (provided that in the case of any liability
insurance policy procured outside of the United States, such policy shall not be
required to so name the Administrative Agent as an additional insured party if
the Borrower or the applicable Subsidiary has been unable to obtain such
endorsement from the applicable insurer after the use of commercially reasonable
efforts); and (c) in the case of each casualty insurance policy of the Credit
Parties, name the Administrative Agent as lender’s loss payee or mortgagee, as
applicable. On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. Without limiting the foregoing, the
Borrower shall and shall cause each appropriate Credit Party to: (i) maintain,
if available, fully paid flood hazard insurance on all owned real property that
is located in a special flood hazard area and that is subject to a Mortgage, on
such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 and as otherwise required by Required Lenders or the
Administrative Agent; (ii) furnish to the Administrative Agent evidence of
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof; and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.
SECTION 8.7    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
SECTION 8.8    Payment of Taxes and Other Obligations. Pay and perform: (a) all
Taxes, assessments, and other governmental charges that may be levied or
assessed upon it or any of its Property; and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices that if
not so paid could reasonably be expected to have a Material Adverse Effect;
provided that the Borrower or such Subsidiary may contest any item described in
clause (a) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.
SECTION 8.9    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws (including without limitation, the PATRIOT
Act) and maintain in full force and effect all Governmental Approvals, in each
case applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.10    Environmental Laws. In addition to and without limiting the
generality of Section 8.9, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect: (a) comply in all
material respects with, all applicable Environmental Laws, and obtain and comply
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants, if any, obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding applicable
Environmental Laws. In addition, each Credit Party shall defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any applicable Environmental Laws applicable to the


93





--------------------------------------------------------------------------------





operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.
SECTION 8.11    Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9: (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans; (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan; (iii) not participate in any nonexempt
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code; and (iv) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code;
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.
SECTION 8.12    Compliance with Material Contracts. Comply in all respects with
each Material Contract except as could not reasonably be expected to have a
Material Adverse Effect; provided that the Borrower or any such Subsidiary may
contest the terms and conditions of any such Material Contract in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.
SECTION 8.13    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
written notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default: (a) any such visits and inspections by any Lender
(excluding any Lender that also acts as Administrative Agent) shall be at such
Lender’s expense; and (b) the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year at the Borrower’s
expense; provided further that upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time without advance notice.
Each Credit Party and its Subsidiaries may place reasonable limits on access to
information, the disclosure of which would be prohibited by a confidentiality
agreement or is otherwise proprietary or confidential, in each case of such
agreement or other restrictions, entered into by such Credit Party or such
Subsidiary on an arm’s-length basis and in good faith, unless mutually agreeable
arrangements are made (and at the Administrative Agent’s reasonable request,
such Credit Party or such Subsidiary shall take all commercially reasonable
efforts to cause such arrangements to be made) to permit the disclosure of such
information and preserve such information as confidential or proprietary and
neither the Borrower nor any Subsidiary shall be required to disclose any trade
secrets. Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.


94





--------------------------------------------------------------------------------





SECTION 8.14    Additional Subsidiaries, Real Property and Other Collateral.
(a)    Additional Subsidiary Guarantors. Promptly after the creation or
acquisition of any Subsidiary (other than an Excluded Subsidiary) or after the
date when a Subsidiary ceases to be an Excluded Subsidiary (including due to
revocation of a designation of an “Immaterial Subsidiary”) (and, in any event,
within forty-five (45) days after such creation, acquisition, or cessation, as
such time period may be extended by the Administrative Agent in its sole
discretion), cause: (i) such Subsidiary to become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose; (ii) such person to grant a security interest in
all Collateral (subject to clause (b) below and the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document; (iii) to be delivered to the Administrative Agent such
opinions, documents, and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent; (iv) to be delivered to the
Administrative Agent original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person (to the extent such Equity Interests are certificated); (v) to be
delivered to the Administrative Agent such updated Schedules to the Loan
Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with respect to such Person; and (vi) to be delivered to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent.
(b)    Equity Interests of Domestic Subsidiaries, Foreign Subsidiaries, and
Foreign Subsidiary Holding Companies. Cause: (i) 100% of the issued and
outstanding Equity Interests of each Subsidiary (other than Subsidiaries that
are Foreign Subsidiary Holding Companies or Excluded Foreign Subsidiaries); and
(ii) 65% of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) (or such greater percentage
that, due to a change in an Applicable Law after the Closing Date: (A) could not
reasonably be expected to cause the undistributed earnings of such Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Subsidiary’s parent; and (B) could not reasonably be
expected to cause any adverse tax consequences), and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)), in each other Subsidiary, in each case, directly
owned by any Credit Party, to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents and shall deliver to the Administrative
Agent such opinions of counsel (if requested by the Administrative Agent) and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein to the extent required by the Security
Documents and such other documents and certificates referred to in Section 6.1
and any other documents as may be reasonably requested by the Administrative
Agent, all in form and substance reasonably satisfactory to the Administrative
Agent (including, without limitation, a consent thereto executed by such
Subsidiary; if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction), evidencing the Equity Interests of such Persons, together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof; and updated Schedules to
the Loan Documents as requested by the Administrative Agent with regard to such
Person); provided that with respect to Foreign Subsidiaries, creation and
perfection actions and documentation under any foreign Applicable Laws shall
only be required to be taken with respect to each such Subsidiary that, on a
Consolidated basis with its Subsidiaries, has: (x) assets in excess of 10% of
Consolidated Total Assets as set forth on the most recent financial statements
delivered pursuant to Section 8.1(a); or (y) annual revenues in excess of 10% of
the Consolidated revenues of the Borrower and its Subsidiaries as set forth on
the most recent financial statements delivered pursuant to Section 8.1(a);
provided


95





--------------------------------------------------------------------------------





further that the Credit Parties shall have forty-five (45) days after the
acquisition or formation of any Subsidiary or any Subsidiary becoming a Credit
Party to comply with this Section 8.14(b) (or sixty (60) days in the case of
actions required under any foreign Applicable Laws), in each case as such time
period may be extended by the Administrative Agent in its sole discretion.
(c)    Real Property Collateral. Notify the Administrative Agent in writing
within fifteen (15) days after the acquisition of any Material Real Property
that is not subject to an existing Security Document (as such time period may be
extended by the Administrative Agent in its sole discretion), and promptly
thereafter (and in any event, within sixty (60) days of such acquisition (as
such time period may be extended by the Administrative Agent, in its sole
discretion)) deliver such Mortgages and Real Estate Support Documents reasonably
requested by the Administrative Agent in connection with granting and perfecting
a Lien on such Material Real Property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, all in form and substance reasonably
acceptable to the Administrative Agent.
(d)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
(e)    Exclusions. The provisions of this Section 8.14 shall not apply to assets
as to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
Notwithstanding anything to the contrary in any Loan Document, (i) no action
shall be required to perfect a security interest in letter of credit rights in
addition to the filing of a UCC-1 financing statement so long as the maximum
face amount of any such letter of credit is $5,000,000 or less individually, and
of all such letters of credit is $20,000,000 or less in the aggregate, (ii)
there shall be no requirement to obtain any leasehold mortgages or consents to
assignments of claims under the Federal Assignment of Claims Act of 1940 (or any
analogous state laws), (iii) there shall be no requirement to make any filings
to perfect a security interest with respect to any patents, copyrights, and
trademarks registered under the laws of any jurisdiction other than the United
States or any state thereof, and (iv) the Credit Parties shall be required to
use commercially reasonable efforts to obtain landlord waivers or collateral
access agreements only for any location at which the aggregate book value of the
Credit Parties’ inventory exceeds 7.5% of all inventory of the Credit Parties at
any one time; provided that this sentence shall not apply during the
continuation of an Event of Default when, at any time and from time to time, the
Administrative Agent may require in its sole discretion that any and all such
actions are taken, obtained or made at its request.
SECTION 8.15    Banking Relationship. Maintain with any Lender or an Affiliate
thereof all domestic cash management services of the Borrower and its Domestic
Subsidiaries, including treasury, depository, overdraft, credit or debit card
(including noncard electronic payables), electronic funds transfer and other
cash management arrangements, so long as such services are provided by a Lender
or an Affiliate thereof on terms reasonably acceptable to such Lender or
Affiliate thereof and the Borrower.[Reserved]


96





--------------------------------------------------------------------------------





SECTION 8.16    Post-Closing Matters. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, cause any and all actions set
forth on Schedule 8.16 to the Disclosure Letter to be taken, and each document,
certificate or other item set forth on such Schedule 8.16 to the Disclosure
Letter to be delivered, in each case within the time period specified for such
action or delivery on Schedule 8.16 to the Disclosure Letter (as such time
period may be extended by the Administrative Agent in its sole discretion) and
in form and substance satisfactory to the Administrative Agent.
SECTION 8.17    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents) other than as set forth
in Section 8.14(e), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
(b)    If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.
SECTION 8.18    Compliance with Anti-Corruption Laws and Sanctions. Maintain in
effect and implement policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
ARTICLE IX    

NEGATIVE COVENANTS
Until the Discharge of the Obligations, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:
SECTION 9.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness and obligations owing under: (i) Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes; and (ii) Cash Management
Agreements; provided that such Indebtedness described in this clause (ii) shall
be repaid in full within five (5) Business Days of the due date or settlement
date thereof, whichever is later;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1 to
the Disclosure Letter, and the renewal, refinancing, extension and replacement
(but not the increase in the aggregate principal amount) thereof;


97





--------------------------------------------------------------------------------





(d)    Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed
$10,000,00020,000,000 at any time outstanding;
(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that: (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets; (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness; and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;
(f)    Guarantees by the Borrower or any Subsidiary in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted pursuant to this Section
9.1; provided that: (i) no Guarantee by any Subsidiary of any Indebtedness
constituting Permitted Unsecured Indebtedness shall be permitted unless such
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty Agreement; (ii) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination provisions of such
Indebtedness; and (iii) in the case of any Guarantee by a Credit Party of any
Indebtedness of a Non-Guarantor Subsidiary, solely to the extent that such
Guarantee would be permitted as an Investment pursuant to Section 9.3;
(g)    unsecured intercompany Indebtedness:
(i)    owed by any Credit Party to another Credit Party;
(ii)    owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
(iii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv)    owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3 (a)(vi);provided that any such unsecured
Indebtedness shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Administrative Agent pursuant to the Security Documents);
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i)    Subordinated Indebtedness of the Borrower and the Subsidiary Guarantors;
provided that in the case of each incurrence of such Subordinated Indebtedness:
(i) no Default or Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Subordinated Indebtedness; and
(ii) the Administrative Agent shall have received satisfactory written evidence
that the Borrower would be in compliance with the financial covenants set forth
in Section 9.14 on a Pro Forma Basis after giving effect to the issuance of any
such Subordinated Indebtedness;


98





--------------------------------------------------------------------------------





(j)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(k)    Permitted Unsecured Indebtedness in an aggregate principal amount not to
exceed $150,000,000 at any time outstanding;
(l)    to the extent constituting Indebtedness, obligations in respect of
purchase price adjustments, earn-outs, non-competition agreements, and other
similar arrangements, or other deferred payments of a similar nature,
representing Permitted Acquisition Consideration and incurred in connection with
any Permitted Acquisition; provided that to the extent such purchase price
adjustment or earn-out is subject to a contingency, such purchase price
adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;
(m)    customer advances or deposits received in the ordinary course of
business;
(n)    Indebtedness constituting reimbursement obligations in respect of letters
of credit, bank guarantees, and similar instruments issued for the account of
the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type referred to in Section 9.2(e), Section 9.2(f) and
Section 9.2(q); provided that upon the drawing of such letters of credit,
presentment of such bank guarantees or similar instruments, or the incurrence of
such Indebtedness, such obligations are reimbursed within thirty (30) days
following such drawing, presentment, or incurrence;
(o)    Indebtedness of any Foreign Subsidiary in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding;
(p)    Indebtedness in respect of Customer Lease Financings, Qualified Accounts
Receivable Dispositions and Permitted Receivables Financings to the extent any
of them are recharacterized as Indebtedness;
(q)    Indebtedness representing installment insurance premiums owing in the
ordinary course of business;
(r)    (i) Indebtedness with respect to Standard Receivables Financing
Undertakings under Customer Lease Financings, Qualified Accounts Receivables
Dispositions and Permitted Receivables Financings and (ii) Indebtedness of
Special Purpose Receivables Subsidiaries in respect of Permitted Receivables
Financings; and
(s)    Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding.
SECTION 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);


99





--------------------------------------------------------------------------------





(b)    Liens in existence on the Closing Date and described on Schedule 9.2 to
the Disclosure Letter, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 9.1(c) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 9.2 to the Disclosure Letter)); provided
that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;
(c)    Liens for taxes, levies, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws): (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired; or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)    statutory Liens such as claims or Liens of materialmen, mechanics,
carriers, warehousemen, processors, suppliers, landlords and other similar Liens
for labor, materials, supplies or rentals, and other similar amounts incurred in
the ordinary course of business, which: (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP; and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
(e)    (i) deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation; and (ii) deposits or pledges in respect of letters of
credit, bank guarantees, or similar instruments that have been posted in the
ordinary course of business of the Borrower or any Subsidiary to support payment
of the items set forth in clause (i) of this Section 9.2(e), in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;
(f)    (i) deposits or pledges made in the ordinary course of business to secure
the performance of bids, trade and commercial contracts and leases and the
payment of rent (other than Indebtedness), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
and (ii) deposits or pledges in respect of letters of credit, bank guarantees,
or similar instruments that have been posted in the ordinary course of business
of the Borrower or any Subsidiary to support payment of the items set forth in
clause (i) of this Section 9.2(f), in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; provided that the aggregate amount of the
deposits and pledges made pursuant to this Section 9.2(f), together with the
aggregate principal amount of Indebtedness and other obligations secured with
Liens permitted pursuant to Section 9.2(wx), shall not exceed
$5,000,00010,000,000 at any time outstanding;
(g)    encumbrances (i) in the nature of zoning restrictions, easements, and
rights or restrictions of record or other similar encumbrances on the use of
real property, which do not materially detract from the value of such property
or materially impair the use thereof in the ordinary conduct of business of the
applicable Person or which are insured over by title insurance and (ii) such as
any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;


100





--------------------------------------------------------------------------------





(h)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(i)    Liens securing Indebtedness permitted under Section 9.1(d); provided
that: (i) such Liens shall be created within one hundred eighty (180) days of
the acquisition, repair, improvement or lease, as applicable, of the related
Property; (ii) such Liens do not at any time encumber any property other than
the Property or Properties financed by such Indebtedness; (iii) the amount of
Indebtedness secured thereby is not increased (except in connection with the
repair or improvement of the Property or Properties securing such Indebtedness);
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property or
Properties at the time of purchase, repair, improvement or lease (as
applicable);
(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(k)    Liens on Property: (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition; and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii): (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase, or other acquisition;
(B) such Liens are applicable only to specific Property; (C) such Liens are not
“blanket” or all asset Liens; (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries; and (E) the Indebtedness secured by
such Liens is permitted under Section 9.1(e) of this Agreement;
(l)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction; and (ii) Liens of any depositary bank in connection with
statutory, common law, and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;
(m)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord; and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(n)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any inbound license or lease agreement entered
into by the Borrower or any Subsidiary in the ordinary course of business and
not prohibited by this Agreement;
(o)    any license, sublicense, lease, or sublease granted by the Borrower or
any Subsidiary to third parties in the ordinary course of its business and in
accordance with any applicable terms of the Security Documents which do not:
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; or (ii) secure any
Indebtedness;
(p)    to the extent constituting Liens, any option or other agreement to
purchase any asset of the Borrower or any of its Subsidiaries, the disposition
of which is expressly permitted under Section 9.5 or otherwise under this
Agreement;


101





--------------------------------------------------------------------------------





(q)    reasonable customary initial deposits and margin deposits to the extent
required by Applicable Law, which secure Indebtedness under Hedge Agreements
permitted under Section 9.1(b); provided that any obligation secured by any
deposit permitted under this Section 9.2(q) shall have been incurred in the
ordinary course of business and not for speculative purposes;
(r)    Liens on assets of Foreign Subsidiaries securing only Indebtedness of
such Foreign Subsidiaries otherwise permitted under Section 9.1(o); provided
that such Liens shall not extend to, or encumber, any assets that constitute
Collateral or the Equity Interests of the Borrower or any of the Subsidiaries
(other than Subsidiaries of the applicable Foreign Subsidiary that are Excluded
Subsidiaries) or prohibit or otherwise restrict the creation or assumption of
any Lien pursuant to this Agreement or any other Loan Documents;
(s)    Liens solely on any cash earnest money deposits or escrow arrangements
made by the Borrower or any Subsidiary in connection with any letter of intent
or purchase or merger agreement for any Acquisition permitted under this
Agreement;
(t)    Liens on any customer leases (and any accounts or chattel paper arising
out of such customer leases) subject to Customer Lease Financings and Liens on
any Qualified Accounts Receivable subject to a Qualified Accounts Receivable
Disposition to the extent any such Customer Lease Financings or Qualified
Accounts Receivable Disposition is recharacterized as Indebtedness;
(u)    Liens in the nature of: (i) customary setoff rights in favor of any
counterparty to any Hedge Agreements expressly permitted under this Agreement:
(A) so long as such setoff rights are not broader than customarily set forth in
any form of 2002 master agreement published by the International Swaps and
Derivatives Association, Inc. or the 1997 International Foreign Exchange Master
Agreement, and such Hedge Agreements are not secured by any Property of the
Borrower or any Subsidiary except as otherwise permitted by Section 9.2(q) or
Section 9.2(x); or (B) to the extent such Hedge Agreement is a Secured Hedge
Agreement; and (ii) setoff rights granted to third parties pursuant to trade and
other similar contracts with the Borrower or any Subsidiary and limited to
payments owed to the Borrower or any Subsidiary under such contracts that do not
constitute Indebtedness, and such contracts are not secured by any Property of
the Borrower or any Subsidiary;
(v)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;
(w)    (i) Liens on Receivables Assets sold or transferred or purported to be
sold or otherwise transferred to a Special Purpose Receivables Subsidiary or an
unrelated financing company in connection with a Permitted Receivables Financing
and (ii) Liens on Receivables Assets and other property of Special Purpose
Receivables Subsidiaries securing Permitted Receivables Financings; and
(x)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $10,000,000 at any time outstanding.
SECTION 9.3    Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist,


102





--------------------------------------------------------------------------------





directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
(i)    Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date and any amendments, modifications, extensions or reinvestments (in
the same Person or a successor to such Person) of any such Investments so long
as the net investment amount is not increased;
(ii)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3 to the
Disclosure Letter and any amendments, modifications, extensions or reinvestments
(in the same Person or a successor to such Person) of any such Investments so
long as the net investment amount is not increased;
(iii)    Investments made after the Closing Date by any Credit Party in any
other Credit Party;
(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary;
(v)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party; and
(vi)    Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount not to exceed
$10,000,00035,000,000 at any time outstanding (provided that any Investments in
the form of loans or advances made by any Credit Party to any Non-Guarantor
Subsidiary pursuant to this clause (vi) shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered to the Administrative Agent pursuant to the Security
Documents);;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries consisting of
Capital Expenditures permitted by this Agreement;
(d)    deposits made in the ordinary course of business to secure the
performance of leases, the payment of rent or other obligations as permitted by
Section 9.2;
(e)    Hedge Agreements permitted pursuant to Section 9.1;
(f)    purchases of assets in the ordinary course of business;
(g)    Investments by the Borrower or any Subsidiary thereof in the form of:
(i)    Permitted Acquisitions to the extent that any Person or Property acquired
in such Acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and
(ii)    Permitted Acquisitions to the extent that any Person or Property
acquired in such Acquisition does not become a Subsidiary Guarantor or a part of
a Subsidiary Guarantor in an aggregate amount in any Fiscal Year not to exceed
$25,000,000;


103





--------------------------------------------------------------------------------





(h)    Investments in the form of travel advances and relocation and other loans
and advances to employees for reasonable and customary business-related travel,
entertainment, relocation, and analogous ordinary business purposes, and payroll
advances in connection with changes in payroll systems and other advances of
payroll payments to employees, in each case in the ordinary course of business;
(i)    Investments consisting of loans to employees to finance the purchase of
Equity Interests (other than Disqualified Equity Interests) of the Borrower
pursuant to employee stock purchase plans or agreements approved by the
Borrower’s board of directors in an aggregate principal amount not to exceed
$1,000,000 outstanding at any time (determined without regard to any write-downs
or write-offs of such loans);
(j)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(k)    (i) Guaranty ObligationsGuarantees not prohibited by Section 9.1 in
respect of (A) Indebtedness of Credit Parties and (B) other obligations of
Credit Parties not prohibited by this Agreement, (ii) Guaranty
ObligationsGuarantees not prohibited by Section 9.1 in respect of (A)
Indebtedness of Non-Guarantor Subsidiaries and (B) other obligations of
Non-Guarantor Subsidiaries not prohibited by this Agreement (other than
obligations of the type described in clause (iii) below and obligations with
respect to the Aesynt Lease); provided that Guaranty ObligationsGuarantees
incurred after the Closing Date by Credit Parties in respect of
obligationsIndebtedness of Non-Guarantor Subsidiaries pursuant to this Section
9.3(k)(ii) shall not exceed in the aggregate at the time any such Guaranty
ObligationGuarantee is incurred, an amount equal to, at any time outstanding,
$15,000,000, (iii) Guaranty Obligations of50,000,000; (iii) Guarantees
(including Guarantees constituting obligations to honor a supported Subsidiary’s
obligations to its counterparty under a Secured Hedge Agreement pursuant to
customary ISDA keepwell or similar arrangements) not prohibited by Section 9.1
in respect of obligations of Non-Guarantor Subsidiaries not prohibited by this
Agreement (other than (A) Indebtedness, (B) obligations of the type described in
clause (iv) below and (C) obligations with respect to the Aesynt Lease), (iv)
Guarantees by any Credit PartiesParty not prohibited by Section 9.1 in respect
of obligations of Non-Guarantor Subsidiaries under Secured Cash Management
Agreements and Secured Hedge Agreements in an aggregate amount not to exceed
$15,000,000 at any time, and (iv) Guaranty Obligations, and (v) Guarantees not
prohibited by Section 9.1 in respect of the Aesynt Lease;
(l)    Investments consisting of extensions of credit to the customers of the
Borrower or of any of its Subsidiaries in the nature of accounts receivable,
prepaid royalties, or notes receivable, arising from the grant of trade credit
or licensing activities of the Borrower or such Subsidiary, in each case in the
ordinary course of business;
(m)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
litigation, delinquent obligations of, and other disputes with, customers,
suppliers or other Persons arising in the ordinary course of business (including
Investments received upon foreclosure of any secured customer leases or
licenses);
(n)    Investments consisting of leases of goods and inventory and related
licenses to customers in the ordinary course of business;
(o)    joint venture, corporate collaborations, or strategic alliances in the
ordinary course of the Borrower’s or a Subsidiary’s business consisting of the
licensing of technology, the development of technology or the providing of
technical support; provided that: (i) such joint ventures, collaborations and
alliances do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or its Subsidiaries or result in a material
diminution in the value of the Collateral as security for the Obligations


104





--------------------------------------------------------------------------------





(other than by virtue of any assets invested pursuant to such Investment ceasing
to be Collateral); (ii) obligations under such joint ventures, collaborations
and alliances are not secured by any Property of the Borrower or any Subsidiary
or of any such joint venture, collaboration or alliance; and (iii) any
Investments made by the Borrower or any Subsidiary in connection with such joint
ventures, collaborations and alliances shall not exceed $10,000,000 in the
aggregate in any Fiscal Year;
(p)    non-cash consideration received in connection with Asset Dispositions
expressly permitted by Section 9.5;
(q)    Investments held by a Person acquired in a Permitted Acquisition;
provided that such Investments are held by such Person or are made pursuant to a
binding commitment of such Person in effect as of the date of such Permitted
Acquisition and not acquired or entered into in contemplation of such Permitted
Acquisition in an aggregate amount not to exceed $10,000,000 during the term of
this Agreement;; provided further that, in the case of any such binding
commitment to make an Investment, to the extent that any such Investment would
constitute an Acquisition, such Investment shall itself comply with all
requirements of a Permitted Acquisition and with all other terms and conditions
of this Agreement and the other Loan Documents;
(r)    Investments consisting of the contribution or sale of the Equity
Interests in Avantec Healthcare Ltd. to MTS Medication Technologies Ltd. or
another Excluded Subsidiary;
(s)    Investments in Permitted Equity Derivatives; and
(t)    Investments not otherwise permitted pursuant to this Section not
exceeding $20,000,000 in the aggregate in any Fiscal Year; provided that
immediately before and immediately after giving pro forma effect to any such
Investments incurred in connection therewith, no Default or Event of Default
shall have occurred and be continuing.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4    Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(a)    (i) any Subsidiary of the Borrower may be merged, amalgamated, or
consolidated with or into, or be dissolved or liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity); or
(ii) any Subsidiary of the Borrower may be merged, amalgamated, or consolidated
with or into, or be dissolved or liquidated into, any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or substantially concurrently with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.14 in connection therewith);
(b)    (i) any Non-Guarantor Subsidiary may be merged, amalgamated or
consolidated with or into, or be dissolved or liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor


105





--------------------------------------------------------------------------------





Subsidiary that is a Domestic Subsidiary may be merged, amalgamated or
consolidated with or into, or be dissolved or liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower, any Subsidiary Guarantor, or any Subsidiary that will become a
Subsidiary Guarantor substantially concurrently with such transaction; provided
that, with respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets (as determined in good faith by the Borrower);
(d)    any Non-Guarantor Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding up or otherwise) to
any other Non-Guarantor Subsidiary;
(e)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that: (i) in the
case of any merger involving a Wholly-Owned Subsidiary that is a Subsidiary
Guarantor, a Subsidiary Guarantor shall be the continuing or surviving Person;
or (ii) in the case of any merger involving a Wholly-Owned Subsidiary that is
not a Subsidiary Guarantor, in connection with such transaction, the continuing
or surviving Person shall become a Subsidiary Guarantor to the extent required
under, and within the time periods set forth in, Section 8.14, with which the
Borrower shall comply in connection with such transaction;
(f)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g); provided that: (i) in the case of a merger involving the
Borrower, the continuing or surviving Person shall be the Borrower; (ii) except
as set forth in clause (i), in the case of a merger involving a Subsidiary
Guarantor, the continuing or surviving Person shall be a Subsidiary Guarantor;
and (iii) except as set forth in clause (i) and (ii), in the case of a merger
involving a Wholly-Owned Subsidiary of the Borrower, the continuing or surviving
Person shall be a Wholly-Owned Subsidiary of the Borrower, and to the extent
required by, and within the time periods set forth in, Section 8.14, the
Borrower shall cause such Wholly-Owned Subsidiary to become a Subsidiary
Guarantor and to comply with all other requirements set forth in Section 8.14;
and
(g)    any Subsidiary may merge into any other Person in connection with an
Asset Disposition permitted under Section 9.5(n).
SECTION 9.5    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;
(b)    Asset Dispositions in the ordinary course of business consisting of the
abandonment, cancellation, non-renewal, or discontinuance of the use or
maintenance of intellectual property or rights relating thereto that: (i) in the
reasonable good faith determination of the Borrower, are uneconomical,
negligible, obsolete, or otherwise not material in the conduct of its business;
and (ii) not disadvantageous to the rights or remedies of the Lenders (it being
understood and agreed that no intellectual property or rights relating thereto
that are material or necessary to the operation of the business of the Borrower
and its Subsidiaries, taken as a whole, may be disposed of in reliance on this
clause);


106





--------------------------------------------------------------------------------





(c)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(d)    customer leases and other leases, subleases, licenses, or sublicenses of
real or personal property granted by the Borrower or any of its Subsidiaries to
others, in each case, in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the business of
the Borrower or any of its Subsidiaries;
(e)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(f)    Assets Dispositions in connection with transactions permitted by
Section 9.4 (other than Section 9.4(g));
(g)    Asset Dispositions of Property to the extent that: (i) such Property is
exchanged for, or credited against the purchase price of, similar replacement
Property; or (ii) the Net Cash Proceeds of such Asset Disposition are promptly
applied to the purchase price of such replacement Property;
(h)    (i) surrender or waiver of contractual rights or the settlement or waiver
of contractual or litigation claims in the ordinary course of business; and (ii)
the sale, license or other transfer of intellectual property rights in
connection with the settlement or waiver of contractual or litigation claims;
provided that such sale, license or transfer does not materially interfere with
the business of the Borrower and its Subsidiaries, taken as a whole;
(i)    termination of licenses, leases, and other contractual rights in the
ordinary course of business, which does not materially interfere with the
conduct of business of the Borrower and its Subsidiaries and is not
disadvantageous to the rights or remedies of the Lenders;
(j)    (i) Customer Lease Financings consistent with past practice of the
Borrower and its Subsidiaries, (ii) Qualified Accounts Receivable Dispositions
and (iii) (A) Dispositions by the Borrower or any Subsidiary of Receivables
Assets to one or more Special Purpose Receivables Subsidiaries or unrelated
finance companies in connection with a Permitted Receivables Financing and (B)
Dispositions by Special Purpose Receivables Subsidiaries of Receivables Assets
pursuant to a Permitted Receivables Financing;
(k)    to the extent such Asset Disposition constitutes a Lien, the grant of
Permitted Liens;
(l)    to the extent such Asset Disposition constitutes an Investment,
transactions permitted pursuant to Section 9.3;
(m)    Asset Dispositions described on Schedule 9.5 to the Disclosure Letter;
(n)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that: (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition; (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash (for the avoidance of doubt, the aggregate
consideration received in connection with such Asset Disposition shall not, for
purposes of determining the cash component of consideration, include any
consideration arising from the assumption of any liabilities); and (iii) the
aggregate fair market value of all property disposed of in reliance on this
clause (n) shall not exceed $20,000,000 in any Fiscal Year; and


107





--------------------------------------------------------------------------------





(o)    any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property.
SECTION 9.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire, or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement, or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property, or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”); provided that:
(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in the form of shares of its own Qualified Equity Interests;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor (and, if applicable, to other holders of its
outstanding Qualified Equity Interests on a pro rata basis);
(c)    any Non-Guarantor Subsidiary may make Restricted Payments to any other
Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis);
(d)    repurchases of Equity Interests in the Borrower deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(e)    payments made or expected to be made by the Borrower in respect of
withholding or similar Taxes payable by any future, present, or former employee,
director, manager, or consultant, and any repurchases of Equity Interests in
consideration of such payments, including deemed repurchases in connection with
the exercise of stock options or the vesting of restricted stock;
(f)    cash payments in lieu of fractional shares in connection with the
exercise of warrants, options, or other securities, convertible or exchangeable
for Equity Interests of the Borrower; and
(g)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom: (i) repurchases of common stock of the Borrower in
open market transactions or pursuant to Permitted Equity Derivatives authorized
by the Borrower's board of directors; (ii) repurchases of the Borrower's
outstanding Equity Interests theretofore held by any consultants, employees,
officers, or directors of the Borrower or any of its Subsidiaries following the
death, disability, retirement, or termination of employment of such employees,
officers, or directors; and (iii) dividends or other distributions to holders of
the Borrower’s Equity Interests; provided that the aggregate amount of
repurchases, dividends and other distributions pursuant to this clause (g) shall
not exceed $50,000,000 per Fiscal Year.
SECTION 9.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with: (x) any officer, director, holder of
10% or more of any Equity Interests in, or other Affiliate of, the Borrower or
any of its Subsidiaries; or (y) any Affiliate of any such officer, director or
holder, other than:
(a)    transactions permitted by Section 9.6;


108





--------------------------------------------------------------------------------





(b)    transactions existing on the Closing Date and described on Schedule 9.7
to the Disclosure Letter;
(c)    transactions among Credit Parties and their Wholly-Owned Subsidiaries;
(d)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
(e)    employment, severance, and other similar compensation arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective directors, officers, and employees in the ordinary course
of business; and
(f)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
SECTION 9.8    Accounting Changes; Organizational Documents.
(a)    (i) Change its Fiscal Year end (other than in the case of any Subsidiary,
to conform such Subsidiary’s Fiscal Year end to that of the Borrower); or (ii)
make (without the consent of the Administrative Agent) any material change in
its accounting treatment and reporting practices except as permitted or required
by GAAP.
(b)    Amend, modify, or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify, or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.
(a)    Amend, modify, waive, or supplement (or permit the modification,
amendment, waiver, or supplement of) any of the terms or provisions of (i) any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders hereunder
(it being understood and agreed that any increase or decrease in the interest
rates or extension of the maturity dates or repayment under any Indebtedness
among the Borrower and its Subsidiaries shall not be deemed to be adverse in any
material respect to the Lenders) or (ii) any Permitted Unsecured Indebtedness in
a manner that would cause such Indebtedness to no longer constitute Permitted
Unsecured Indebtedness under the definition thereof.
(b)    Cancel, forgive, make any payment or prepayment on, or defease, redeem or
acquire for value (including, without limitation: (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due; and (y) at the maturity thereof) any Subordinated
Indebtedness (other than Subordinated Indebtedness among the Borrower and its
Subsidiaries) or any Permitted Unsecured Indebtedness, except:
(i)    refinancings, renewals, extensions or exchanges of (A) any Subordinated
Indebtedness permitted by Section 9.1(i), and by any subordination provisions
applicable thereto with Indebtedness that would be permitted to be incurred
pursuant to Section 9.1(i) or (k), as applicable, and (B) any Permitted
Unsecured Indebtedness permitted by Section 9.1(k) with


109





--------------------------------------------------------------------------------





Permitted Unsecured Indebtedness permitted by Section 9.1(k) or Subordinated
Indebtedness permitted by Section 9.1(i);
(ii)    payments and prepayments of any Subordinated Indebtedness or Permitted
Unsecured Indebtedness made solely with the proceeds of Qualified Equity
Interests;
(iii)    conversion or exchange of any Subordinated Indebtedness or Permitted
Unsecured Indebtedness into or for Qualified Equity Interests; and
(iv)    the payment of interest, expenses, and indemnities in respect of (A)
Subordinated Indebtedness incurred under Section 9.1(i) (other than any such
payments prohibited by any subordination provisions applicable thereto) and (B)
Permitted Unsecured Indebtedness incurred under Section 9.1(k).
SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien to secure the
Secured Obligations upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation, except: (i) pursuant to this
Agreement and the other Loan Documents; (ii) pursuant to any agreement,
document, or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby); (iii) pursuant to any agreement,
document, or instrument governing Indebtedness incurred pursuant to Section
9.1(o) (provided that any such restriction contained therein relates only to the
assets of the Foreign Subsidiary incurring such Indebtedness); (iv) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and, solely to the extent required by
Applicable Law, any other customary restrictions contained in the organizational
documents of any Non-Guarantor Subsidiary; (v) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 9.3(o) and applicable solely to such joint venture and
customary restrictions on the transfer of Equity Interests in any Person that is
not a Subsidiary; (vi) customary provisions restricting assignment of any lease,
license, and other agreement entered into in the ordinary course of business;
(vii) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien); (viii) pursuant to any agreement, document, or instrument
of any Subsidiary imposing restrictions or requirements with respect to any
Property in existence at the time such Subsidiary or Property was acquired, so
long as such restrictions or requirements are not entered into in contemplation
of such Person becoming a Subsidiary or the acquisition of such Property (and
any amendment, modification, or extension thereof that does not expand the scope
of any such restriction or requirement and is not more adverse to the rights or
interests of the Lenders than such restriction or requirement in effect prior to
such amendment, modification, or extension); (ix) customary restrictions and
conditions contained in an agreement related to the sale or other disposition of
any Property (to the extent such sale or other disposition is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; and (x) any encumbrance or restriction pursuant to customary
restrictions and conditions contained in agreements relating to a Permitted
Receivables Financing; provided that such restrictions and conditions apply
solely to (A) Receivables Assets involved in such Permitted Receivables
Financing and (B) any applicable Special Purpose Receivables Subsidiary.


110





--------------------------------------------------------------------------------





(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits; (ii) pay any
Indebtedness or other obligation owed to any Credit Party; or (iii) make loans
or advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of: (A) this Agreement and the other
Loan Documents; (B) Applicable Law; (C) Indebtedness permitted under Section
9.1(o) (provided that any such restriction and encumbrance contained therein
relates only to the Foreign Subsidiary incurring such Indebtedness); (D)
customary restrictions and conditions contained in an agreement related to the
sale or other disposition of any Property (to the extent such sale or other
disposition is permitted pursuant to Section 9.5) that limit the transfer of
such Property pending the consummation of such sale or disposition, solely as to
Property being sold or disposed of; (E) any restrictions or encumbrances imposed
on any Person prior to the date such Person becomes a Subsidiary, so long as
such restrictions or encumbrances were not entered into in contemplation of such
Person becoming a Subsidiary (and any amendment, modification, or extension
thereof that does not expand the scope of any such restriction or encumbrance
and is not more adverse to the rights or interests of the Lenders than such
restriction or encumbrance in effect prior to such amendment, modification, or
extension); (F) in the case of any Subsidiary that is not a Wholly-Owned
Subsidiary, restrictions and conditions imposed by its articles or certificate
of incorporation or formation, bylaws or operating agreement (or other
equivalent organizational documents) or any related joint venture or similar
agreements; provided that such restrictions and conditions apply only to such
Subsidiary and to the Equity Interests of such Subsidiary; and (G) any
encumbrance or restriction pursuant to customary restrictions and conditions
contained in Permitted Receivables Documents; provided that such restrictions
and conditions (A) apply solely to (x) Receivables Assets involved in such
Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.
(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) sell, lease or transfer any of its properties or
assets to any Credit Party; or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of: (A) this Agreement and the other Loan Documents;
(B) Applicable Law; (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith); (D) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(o) (provided that any such restriction
contained therein relates only to the Foreign Subsidiary incurring such
Indebtedness and its assets); (E) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien); (F) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification, or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification, or extension); (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale; (H) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto; (I) customary provisions restricting
assignment of any lease, sublease, license, sublicense or other agreement; (J)
customary provisions in joint venture agreements and other similar


111





--------------------------------------------------------------------------------





agreements applicable to joint ventures permitted under Section 9.3(o) and
applicable solely to such joint venture and customary restrictions on the
transfer of Equity Interests in any Person that is not a Subsidiary; and (K) (x)
any encumbrance or restriction pursuant to customary restrictions and conditions
contained in Permitted Receivables Documents; provided that such restrictions
and conditions (A) apply solely to (x) Receivables Assets involved in such
Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.
Notwithstanding the foregoing, the Borrower and its Domestic Subsidiaries (other
than any Special Purpose Receivables Subsidiary) shall not grant any Person, or
suffer to exist, control over any Deposit Accounts or Securities Accounts
(within the meaning of UCC 9-104(a)(2) or UCC 9-106(a)), other than: (I)
pursuant to Control Agreements entered into pursuant to Section 9.16 or the
Collateral Agreement; or (II) in connection with Liens permitted pursuant to
Section 9.2(e), Section 9.2(f), Section 9.2(q), Section 9.2(s), and Section
9.2(w), limited solely to deposits, pledges, and escrow arrangements so
permitted.
SECTION 9.11    Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related, incidental, complementary, or
ancillary thereto.
SECTION 9.12    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired: (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party; or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease; provided that, the Borrower and its Subsidiaries may
become liable as lessee, guarantor or other surety with respect to a new lease
that would otherwise be prohibited by this Section 9.12 to the extent that (A)
such lease, if a Capital Lease, is permitted by Section 9.1, (B) the sale of
such asset is permitted by Section 9.5, (C) the consideration received shall be
at least equal to the fair market value of the property sold and (D) the
aggregate amount of assets sold pursuant to all such transactions made under
this subsection shall not exceed $10,000,000 during the term of this Agreement.
SECTION 9.13    Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed $45,000,00060,000,000.
SECTION 9.14    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter commencing with the fiscal quarter ending December 31, 2017, permit the
Consolidated Total Leverage Ratio to be greater than the following:


112





--------------------------------------------------------------------------------





Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2017 through December 31, 2018
3.50:1.00
March 31, 2019 and June 30, 2019
3.25:1.00
September 30, 2019 and thereafter
3.00:1.00



(a) Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter
commencing with the last day of the first full fiscal quarter after the Closing
Date, permit the Consolidated Total Leverage Ratio to be greater than 3.00 to
1.00; provided,provided that the Borrower shall be permitted upon written notice
to the Administrative Agent at any time during the period commencing on the
Closing Date and ending on the third anniversary of the Closing Date, solely in
connection with one Permitted Acquisition that involvesmay, on one occasion
during the term of this Agreement, following the consummation of one or more
Permitted Acquisitions within a consecutive twelve month period that involve the
payment of aggregate considerationPermitted Acquisition Consideration in excess
of $50,000,000 by the Borrower and its Subsidiaries in excess of $50,000,000 (a
“Relevantfor such Permitted Acquisitions during such twelve month period (a
“Qualifying Permitted Acquisition”), to increase suchthe applicable maximum
Consolidated Total Leverage Ratio to 3.50 toset forth above by 0.50:1.00 for the
next three fiscal quarters ending following the closing date of suchconsummation
of the Permitted Acquisition resulting in such Qualifying Permitted Acquisition
by delivering a written notice to the Administrative Agent requesting such
increase prior to or within thirty (30) days after the consummation of the
Permitted Acquisition resulting in such Qualifying Permitted Acquisition (and,
solely for the purpose of testing compliance with this Section for any such
RelevantQualifying Permitted Acquisition pursuant to the definition of Permitted
Acquisition, for the fiscal quarter immediately preceding the closing date of
the Relevantconsummation of such Qualifying Permitted Acquisition (or, at the
option of the Borrower, in the case of a Limited Condition Acquisition, the
fiscal quarter immediately preceding the date the Permitted Acquisition
Documents for such Acquisition are entered into)) (such increase in the
Consolidated Total Leverage Ratio level, the “Consolidated Total Leverage Ratio
Holiday”).
(b)    Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter commencing with the last day of the first full fiscal quarter
after the Closing Date, permit the Consolidated Fixed Charge Coverage Ratio to
be less than 1.50:1.00.
SECTION 9.15    Disposal of Subsidiary Interests. Permit any Subsidiary
Guarantor to be a non-Wholly-Owned Subsidiary except (a) as required under
Applicable Law or (b) as a result of or in connection with a dissolution,
merger, amalgamation, consolidation, or disposition permitted by Section 9.4 or
Section 9.5.
SECTION 9.16    Deposit Accounts and Securities Accounts. Except as provided in
Section 8.16, permit any Deposit Accounts or Securities Accounts (other than
Excluded Accounts) of any Credit Party at any time to have a principal balance
in excess of $500,000 in the aggregate for all such Deposit Accounts or
Securities Accounts of the Credit Parties, taken as a whole, unless such Credit
Party has: (a) executed and delivered to the Administrative Agent a Control
Agreement; and (b) taken all other steps necessary or, in the opinion of the
Administrative Agent, desirable, to ensure that the Administrative Agent has a
perfected security interest in such account; provided that, if such Credit Party
is unable to obtain a Control Agreement from the financial institution at which
the Deposit Account or Securities Account is maintained, the Borrower


113





--------------------------------------------------------------------------------





shall, or shall cause such Credit Party to, transfer all amounts in the
applicable account to an account maintained at a financial institution from
which the Borrower or such Credit Party has obtained a Control Agreement.
SECTION 9.17    Use of Proceeds; Sanction and Anti-Corruption Laws.
(a)    Use the proceeds of the Initial Term Loan and the borrowings under the
Revolving Credit Facility except: (i) to finance the consummation of the Aesynt
Acquisition; (ii) to consummate the Refinancing; (iii) to pay fees, commissions
and expenses in connection with the Transactions; and (iv) only with respect to
borrowings under the Revolving Credit Facility, for working capital and the
general corporate purposes of the Borrower and its Subsidiaries.
(b)    [Reserved].
(c)    Request any Extension of Credit, or use, or permit its Subsidiaries and
its or their respective directors, officers, employees and agents to use, the
proceeds of any Extension of Credit: (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws; (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country; or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE X    

DEFAULT AND REMEDIES
SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment in the currency required hereunder of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).
(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation and such default shall continue for a
period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
notice, certificate, or instrument delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any notice, certificate, or instrument delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, or Article IX.


114





--------------------------------------------------------------------------------





(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition, or agreement contained in this Agreement
(other than as specifically provided for in this Section) or any other Loan
Document, and such default shall continue for a period of thirty (30) days after
the earlier of: (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower; and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall: (i) default in the payment of any Indebtedness (other than the Loans,
intercompany Indebtedness solely between or among the Borrower and its
Wholly-Owned Subsidiaries or any Reimbursement Obligation) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, intercompany
Indebtedness solely between or among the Borrower and its Wholly-Owned
Subsidiaries or any Reimbursement Obligation) the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to become due, or required to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity (any applicable
grace period having expired); provided that this clause (f)(ii) shall not apply
to: (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or (B) the satisfaction of a condition to conversion of any
convertible notes constituting Permitted Unsecured Indebtedness permitted to be
incurred under this Agreement or any settlement of any such conversion permitted
hereunder.
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall: (i) commence a voluntary case under any Debtor Relief Laws;
(ii) file a petition seeking to take advantage of any Debtor Relief Laws;
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking: (i) relief under any Debtor Relief Laws; or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.


115





--------------------------------------------------------------------------------





(j)    Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral with a fair market
value, individually or in the aggregate, in excess of the Threshold Amount
purported to be covered thereby (except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents), in each case other than in
accordance with the express terms hereof or thereof.
(k)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount; (ii) a Termination Event; or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.
(l)    Judgment. One or more judgments, orders or decrees shall be entered
against any Credit Party or any Subsidiary thereof by any court and continues
without having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof and such judgments, orders or decrees
are for the payment of money, individually or in the aggregate (net of any
amounts paid or fully covered by independent third party insurance as to which
the relevant insurance company does not dispute coverage), equal to or in excess
of the Threshold Amount.
SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 102% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in


116





--------------------------------------------------------------------------------





such Cash Collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Secured Obligations in
accordance with Section 10.4. After all such Letters of Credit shall have
expired or been fully drawn upon, the Reimbursement Obligation shall have been
satisfied and the Discharge of the Secured Obligations has occurred, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit:
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents; (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents; (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6); or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then: (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2;
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured


117





--------------------------------------------------------------------------------





Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after the Discharge of the Secured Obligations, to
the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower or the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation,


118





--------------------------------------------------------------------------------





expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Section 3.3, Section 5.3 and Section 12.3) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 3.3, Section 5.3 and Section 12.3.
(c)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to, or accept or adopt on behalf of any Lender or
any Issuing Lender, any plan of reorganization, arrangement or adjustment
affecting the Secured Obligations or the rights of any Lender or any Issuing
Lender or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or any Issuing Lender or in any such proceeding.
SECTION 10.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties and
at the direction of the Required Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE XI    

THE ADMINISTRATIVE AGENT
SECTION 11.1    Appointment and Authority.


119





--------------------------------------------------------------------------------





(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 11.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required


120





--------------------------------------------------------------------------------





Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9); (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent; or (vi) the utilization of
any Issuing Lender’s L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent).
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor, or enforce compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not:
(i) be obligated to ascertain, monitor, or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution;
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a


121





--------------------------------------------------------------------------------





Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
SECTION 11.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until


122





--------------------------------------------------------------------------------





such time as a successor Administrative Agent is appointed) and (ii) except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder: (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender;
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents; and (iii) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.
SECTION 11.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:


123





--------------------------------------------------------------------------------





(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document: (A) upon the Discharge of the Secured Obligations; (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Loan
Documents; or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 9.2(i); and
(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5 or other
disposition not constituting an Asset Disposition, but otherwise expressly
permitted under this Agreement, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE XII    

MISCELLANEOUS


124





--------------------------------------------------------------------------------





SECTION 12.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of:     Peter Kuipers, Executive Vice President and Chief Financial
Officer
Attention of:    Jamie Conroy, Vice President and Corporate Treasurer
Telephone No.:     (727) 576-6311, x1539
Facsimile No.:     (727) 579-8067
E-mail:         peter.kuipers@omnicell.com and Jamie.Conroy&MTS-MT@omnicell.com
Website:    omnicell.com
With copies of written notices to:
Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of:     Dan Johnston, Vice President and Chief Legal and
Administrative Officer
Facsimile No.:     (650) 251-6266
E-mail:         danj@omnicell.com
If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
400 Hamilton Ave., Suite 110
Palo Alto, CA 94301
Attention of: Ray Aguilar, Vice President/Relationship Manager
Telephone No.: (650) 855-7806
Facsimile No.: (650) 328-0814


125





--------------------------------------------------------------------------------





With copies of written notices to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92103
Attention: Sony Ben-Moshe, Esq.
Facsimile: (858) 523-5450
Email: sony.ben-moshe@lw.com
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes: (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(e)    Platform.


126





--------------------------------------------------------------------------------





(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
and delivered to the Administrative Agent (or by the Administrative Agent with
the consent of the Required Lenders) and, in the case of an amendment, signed by
the Borrower; provided that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Sublimit;


127





--------------------------------------------------------------------------------





(b)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 6.2 or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (it being understood that a waiver of a mandatory
prepayment under Section 4.4(b) shall only require consent of the Required
Lenders and a waiver of a Lender’s ratable portion of any prepayment under
Section 4.4(b) shall only require consent of such Lender) of principal,
interest, fees or other amounts due to the Lenders (or any of them), or any
scheduled or mandatory reduction of the Revolving Credit Commitment, hereunder
or under any other Loan Document, in each case without the written consent of
each Lender directly and adversely affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or in any fee payable hereunder, without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
5.1(b) during the continuance of an Event of Default;
(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(f)    change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(g)    except as otherwise permitted by this Section 12.2, change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
(h)    amend Section 1.12 or the definition of “Alternative Currency” without
the written consent of each Revolving Credit Lender;
(i)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(j)    release: (i)  all or substantially all of the Subsidiary Guarantors; or
(ii) Subsidiary Guarantors comprising all or substantially all of the value of
the credit support for the Secured Obligations, in any case, from the Guaranty
Agreement (other than as authorized in Section 11.9), without the written
consent of each Lender; or


128





--------------------------------------------------------------------------------





(k)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time; (vii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision; and (viii) Section 8.16
may be amended with the sole consent of Wells Fargo. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender and (B) any amendment, waiver or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms affects any such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.16; provided that no amendment or modification shall result
in any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents (including with respect to mandatory prepayments and payments
pursuant to Sections 5.6 and 10.4) with the obligations and liabilities from
time to time outstanding in respect of any of the existing facilities hereunder,
and (ii) in connection with the foregoing,


129





--------------------------------------------------------------------------------





to permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
SECTION 12.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay: (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, but only with respect to one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction and one
specialty counsel with respect to each relevant specialty), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit, or any demand for payment thereunder; and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the reasonable and documented
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender, but only with respect to one primary counsel for
the Administrative Agent, Lenders and any Issuing Lenders (taken as a whole)
and, if reasonably necessary, one local counsel for the Administrative Agent,
Lenders and any Issuing Lenders (taken as a whole) in each relevant jurisdiction
and one specialty counsel for the Administrative Agent, Lenders and any Issuing
Lenders (taken as a whole) with respect to each relevant specialty, and, in the
case of an actual or perceived conflict of interest, one additional primary
counsel, one additional local counsel in each relevant jurisdiction, and one
additional specialty counsel with respect to each relevant specialty, in each
case for each group of similarly situated affected Persons taken as a whole), in
connection with the enforcement or protection of its rights: (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section; or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities, consultant fees, and other related expenses (including the
reasonable and documented fees, charges and disbursements of counsel, but only
with respect to one primary counsel for all Indemnitees (taken as a whole) and,
if reasonably necessary, one local counsel for all Indemnitees (taken as a
whole) in each relevant jurisdiction and one specialty counsel for all
Indemnitees (taken as a whole) with respect to each relevant specialty, and, in
the case of an actual or perceived conflict of interest, one additional primary
counsel, one additional local counsel in each relevant jurisdiction, and one
additional specialty counsel with respect to each relevant specialty, in each
case for each group of similarly situated affected Indemnitees taken as a
whole), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions); (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to


130





--------------------------------------------------------------------------------





honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit and any failure by the Borrower to repay any amounts owned
under the Loan Documents in an Applicable Currency in such currency); (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary;
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto;
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses: (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee;
(B)  result from a material breach of such Indemnitee’s funding obligations
under this Agreement or under any other Loan Document as determined by a court
of competent jurisdiction by final and nonappealable judgment; or (C) any
disputes solely among the Indemnitees (other than disputes involving claims
against the Arranger, Administrative Agent, or any similar Person in its
respective capacity as such) that do not arise from any act or omission of the
Borrower or any of its Affiliates. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, (i) the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other


131





--------------------------------------------------------------------------------





Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof and (ii) the Administrative Agent, the Swingline
Lender, each Issuing Lender and each Lender shall not assert, and hereby waives,
any claim against any Credit Party or any Subsidiary or any Affiliate thereof,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct and actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff:
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders; and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 12.5    Governing Law; Jurisdiction, Etc.


132





--------------------------------------------------------------------------------





(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6    Waiver of Jury Trial.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO: (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


133





--------------------------------------------------------------------------------





SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 12.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except: (i) to an Eligible
Assignee in accordance with the provisions of clause (b) of this Section;
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section; or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the


134





--------------------------------------------------------------------------------





Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Loan Facility, unless each of
the Administrative Agent and, so long as no an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro-rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless: (x) an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing at the time
of such assignment; (y) such assignment is to a Lender, an Affiliate of a
Lender, or an Approved Fund; or (z) the assignment is made in connection with
the primary syndication of the Credit Facility and during the period commencing
on the Closing Date and ending on the date that is sixty (60) days following the
Closing Date (provided that such assignees are not Disqualified Institutions
(unless an Event of Default under Sections 10.1(h) or (i) has occurred and is
continuing) and are determined in consultation with the Borrower and the
Arranger); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of: (x) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such
Lender, or an Approved Fund with respect to such Lender; or (y) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender, or an Approved Fund;
and
(C)    the consents of the Issuing Lenders and the Swingline Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that: (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender;


135





--------------------------------------------------------------------------------





and (B) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to:
(A) the Borrower or any of its Subsidiaries or Affiliates; or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to: (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon); and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this clause, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto), but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section (other than
a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)


136





--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Palo Alto, California, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that: (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant: (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 5.10 or 5.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant


137





--------------------------------------------------------------------------------





Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless (A) the Borrower has consented to such assignment in writing in its sole
and absolute discretion, or (B) an Event of Default under Section 10.01(h) or
(i) exists and is continuing on the applicable Trade Date, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”): (x) such assignee shall not retroactively be disqualified from
becoming a Lender; and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (i) shall not be void, but the other provisions of
this clause (f) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent: (A) terminate any Revolving Credit Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Revolving Credit Commitment; (B) in the case
of outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lesser of: (x) the principal amount thereof ; or
(y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder; and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 12.9), all of its
interest, rights, and obligations under this Agreement to one or more Eligible
Assignees at the lesser of: (x) the principal amount thereof; and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations of such Term Loans, in each case plus accrued interest, accrued fees
and all other amounts (other than principal amounts) payable to it hereunder.


138





--------------------------------------------------------------------------------





(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions: (A) will not: (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender; (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent; or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders; and
(B)(x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter; and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees:
(I) not to vote on such Plan; (II) if such Disqualified Institution does vote on
such Plan notwithstanding the restriction in the foregoing clause (I), such vote
will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws); and (III) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (II).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes and directs the Administrative Agent, to: (A) post the list
of Disqualified Institutions provided by the Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders; and/or (B)
provide the DQ List to each Lender requesting the same.
SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its Affiliates and to its and its Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
in any legal, judicial, administrative or other compulsory process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to: (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)); (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund; (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured


139





--------------------------------------------------------------------------------





party in an Approved Fund in connection with the administration, servicing and
reporting on the assets serving as collateral for an Approved Fund; or (v) to a
nationally recognized rating agency that requires access to information
regarding the Borrower and its Subsidiaries, the Loans, and the Loan Documents
in connection with ratings issued with respect to an Approved Fund; (g) on a
confidential basis to: (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Credit Facility; or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credit Facility; (h) with the consent of the
Borrower, deal terms and other information customarily reported to Thomson
Reuters, other bank market data collectors and similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of the Loan Documents; (i) to the
extent such Information: (i) becomes publicly available other than as a result
of a breach of this Section; or (ii) becomes available to the Administrative
Agent, any Lender, any Issuing Lender or any of their respective Affiliates from
a third party that is not, to such Person’s knowledge, subject to
confidentiality obligations to the Borrower; (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates;
(k) to the extent that such information is independently developed by such
Person; or (l) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from any
Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 12.13    Survival.
(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


140





--------------------------------------------------------------------------------





(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which the Discharge of the
Obligations has occurred. Any such termination of this Agreement shall be deemed
subject to the provision that this Agreement shall be reinstated if after such
termination any portion of any payment in respect of the Obligations shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Credit Party or any substantial part
of its property, or otherwise, all as though such payment had not been made. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.


141





--------------------------------------------------------------------------------





SECTION 12.18    USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
SECTION 12.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
SECTION 12.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with any of the Borrower, any Affiliate thereof, or any
other Person that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any


142





--------------------------------------------------------------------------------





Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.
SECTION 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries, or gives the Administrative Agent or Lenders additional rights,
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.22    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, the
Issuing Lender or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, the Issuing Lender or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent, the
Issuing Lender or such Lender, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent, the Issuing Lender or any Lender
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Lender or any Lender in such currency, the Administrative Agent, the Issuing
Lender or such Lender, as the case may be, agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
SECTION 12.23    Releases of Liens and Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty Agreement and any other Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders (or such other percentage of
the Lenders as required by this Agreement) shall have consented pursuant to
Section 12.2 to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section 12.23, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 12.23 shall be without recourse to or
warranty by the Administrative Agent.
(b)    Further, the Administrative Agent shall, upon the written request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary.


143





--------------------------------------------------------------------------------





(c)    Upon (i) any disposition (other than any lease or license) by any Credit
Party (other than to any Credit Party) of any Collateral in a transaction
permitted under this Agreement or (ii) the effectiveness of any written consent
of the Required Lenders (or such other percentage of Lenders as required by this
Agreement) pursuant to Section 12.2 to the release of the security interest
created under any Security Document in any Collateral, the security interests in
such Collateral created by the Security Documents shall be automatically
released.
(d)    In addition, the Administrative Agent shall, at the reasonable written
request of the Borrower, subordinate any Lien on any Collateral to the holder of
any Liens on such Collateral permitted under Section 9.2(i).
(e)    In connection with any termination, release or subordination pursuant to
this Section 12.23, the Administrative Agent shall execute and deliver to any
Credit Party, at such Credit Party’s expense, all documents that such Credit
Party shall reasonably request to evidence such termination, release or
subordination.
[Signature pages to follow]




144





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


OMNICELL, INC., a Delaware corporation,
as Borrower
By:     
Name:     
Title:     








--------------------------------------------------------------------------------







AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender, and Lender
By:     
Name:     
Title:    













--------------------------------------------------------------------------------









EXHIBIT B


Exhibit F to Credit Agreement












--------------------------------------------------------------------------------









EXHIBIT F


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


Financial Statement Date: _______________, ______


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
400 Hamilton Ave., Suite 110
    Palo Alto, CA 94301
Attention of: Ray Aguilar, Vice President/Relationship Manager
    Telephone No.: (650) 855-7806
    Facsimile No.: (650) 328-0814


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of January 5, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among OMNICELL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Officer’s Compliance Certificate (this
“Certificate”) to the Administrative Agent on behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 8.1(a) of the Credit Agreement for the Fiscal Year of the
Borrower and its Subsidiaries ended as of the above date, together with the
report and opinion of an independent certified public accounting firm as
required by such section. Such financial statements have been prepared in
accordance with GAAP.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the fiscal quarter of the Borrower
and its Subsidiaries ended as of the above date. Such financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of the above date and the results of operations of the
Borrower and its







--------------------------------------------------------------------------------







Subsidiaries for such period then ended, subject only to normal year-end
adjustments and the absence of footnotes.
2.    To the best knowledge of the undersigned:
[select one:]
[during such fiscal period, the Borrow performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]
—or—
[during such fiscal period, the following financial covenants or conditions have
not been performed or observed, and the following is a list of each such Default
and Event of Default and its nature and status:]
3.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
4.     In the event of any conflict between the terms of this certificate and
the Credit Agreement, the Credit Agreement shall control, and any Schedule
attached to this executed certificate shall be revised as necessary to conform
in all respects to the requirements of the Credit Agreement in effect as of the
delivery of this executed certificate.


(Remainder of Page Intentionally Left Blank)







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, _____.
OMNICELL, INC.




By:     
Name:     
Title: [Chief Financial Officer]







--------------------------------------------------------------------------------









[For the fiscal quarter/Fiscal Year ended ______________________ (the “Statement
Date”)
SCHEDULE 1
to the Officer’s Compliance Certificate
($ in 000’s)
I.
Section 9.14(a) — Consolidated Total Leverage Ratio.
 
A.
Consolidated Total Funded Indebtedness on the Statement Date: ¹
   $   
 
(i)
Indebtedness of the type described in clause (a) of the definition of
“Indebtedness”:
   $   
 
(ii)
Indebtedness of the type described in clause (b) of the definition of
“Indebtedness” (but excluding any obligations in respect of purchase price
adjustments, earn-outs, holdbacks or deferred payments of a similar nature in
connection with any Acquisition permitted under the Credit Agreement):
   $   
 
(iii)
Indebtedness of the type described in clause (c) of the definition of
“Indebtedness”: 
   $   
 
(iv)
Indebtedness of the type described in clause (e) of the definition of
“Indebtedness”:
   $   
 
(v)
Indebtedness of the type described in clause (f) of the definition of
“Indebtedness” (limited to the amounts thereunder that have been drawn and not
reimbursed):
   $   
 
(vi)
Indebtedness of the type described in clause (g) of the definition of
“Indebtedness”:
   $   
 
(vii)
Indebtedness of the type described in clause (i) of the definition of
“Indebtedness” (but only to the extent relating to the foregoing clauses (i)
through (vi) above):
   $   
 
B.
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (the “Subject
Period”): ²
 
 
(i)
Consolidated Net Income for the Subject Period:
   $   








--------------------------------------------------------------------------------







 
(ii)
To the extent deducted in determining Consolidated Net Income for the Subject
Period, the sum of:
   $   
 
 
(a) income and franchise Taxes:
   $   
 
 
(b) Consolidated Interest Expense:
   $   
 
 
(c) amortization, depreciation and other non‑cash charges (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), including adjustments arising under purchase accounting for the Aesynt
Acquisition:
   $   
 
 
(d) extraordinary losses (excluding extraordinary losses from discontinued
operations):
   $   
 
 
(e) non-cash equity-based compensation expenses:
   $   
 
 
(f) Transaction Costs related to the Transactions:
   $   
 
 
(g) Transaction Costs related to any issuance of Indebtedness permitted pursuant
to Section 9.1 of the Credit Agreement (other than the issuance of Indebtedness
pursuant to the Credit Agreement and the other Loan Documents); provided that
the aggregate amount added back pursuant to this item (g) during any period of
four (4) consecutive fiscal quarters shall not exceed $10,000,000:
   $   
 
 
(h) Transaction Costs related to the Aesynt Acquisition and any Permitted
Acquisition and any restructuring costs (including severance and retention
expenses), integration costs, and write-offs of intangibles in connection with
the Aesynt Acquisition or such Permitted Acquisition, in each case with respect
to such restructuring costs or write-offs, to the extent paid or made within
twelve (12) months of the closing of the Aesynt Acquisition or such Permitted
Acquisition, as applicable; provided that the aggregate amount added back
pursuant to this item (h) and item (i) below during any period of four (4)
consecutive fiscal quarters shall not exceed $15,000,000:
   $   








--------------------------------------------------------------------------------







 
 
(i) The amount of “run rate” synergies, operating expense reductions, operating
improvements and other operating changes that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to be realized
within twelve (12) months of the Aesynt Acquisition or other applicable
Specified Transaction occurring during such period (as certified by a financial
officer of the Borrower providing reasonable detail with respect to such “run
rate” synergies, operating expense reductions, operating improvements and other
operating changes delivered together with the applicable financial statements
delivered pursuant to Section 8.1(a) or (b) of the Credit Agreement), calculated
as though such “run rate” synergies, operating expense reductions, operating
improvements and other operating changes had been realized during the entirety
of such period and net of the actual benefits realized during such period from
such actions: ³






















































































   $   
 
(iii)
To the extent included in the determination of Consolidated Net Income for the
Subject Period, the sum of:
   $   
 
 
(a) interest income:
   $   
 
 
(b) any extraordinary gains:
   $   
 
 
(c) non-cash gains or non-cash items increasing Consolidated Net Income:
   $   








--------------------------------------------------------------------------------







 
(iv)
Consolidated Adjusted EBITDA for the Subject Period (Line I.B(i) + Line I.B(ii)
– Line I.B(iii)): 4
   $   
 
C.
Consolidated Total Leverage Ratio (Line I.A ÷ Line I.B(iv)):
   ____ : 1.00
 
D.
Maximum Permitted:
   3.005 ____ : 1.005
 
E.
Covenant Compliant?
   [YES/NO]
II.
Section 9.14(b) — Consolidated Fixed Charge Coverage Ratio.6
 
A.
Consolidated Adjusted EBITDA (Line I.B(iv)):
   $   
 
B.
The sum of:
   $   
 
(i)
Capital Expenditures:
   $   
 
(ii)
federal, state, local and foreign income Taxes paid in cash:
   $   
 
(iii)
cash Restricted Payments made after the Closing Date:7
   $   
 
C.
Line II.A – Line II.B:
   $   
 
D.
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date (the sum of):
   $   
 
(i)
Consolidated Interest Expense paid or payable in cash:
   $   
 
(ii)
scheduled principal payments with respect to Indebtedness of the type described
in:
   $   
 
 
(a) clause (a) of the definition of “Indebtedness”:
   $   
 
 
(b) clause (b) of the definition of “Indebtedness” (but excluding any cash
payments in respect of purchase price adjustment, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under the Credit Agreement):
   $   
 
 
(c) clause (c) of the definition of “Indebtedness”:
   $   
 
 
(d) clause (d) of the definition of “Indebtedness”:
   $   








--------------------------------------------------------------------------------







 
 
(e) clause (e) of the definition of “Indebtedness”:
   $   
 
 
(f) clause (f) of the definition of “Indebtedness”:
   $   
 
 
(g) clause (g) of the definition of “Indebtedness”:8
   $   
 
E.
Consolidated Fixed Charge Coverage Ratio (Line II.C ÷ Line II.D):
   ____ : 1.00
 
F.
Minimum Required:
   1.50 : 1.00
 
G.
Covenant Compliant?
   [YES/NO]



1 Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries. For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and (iii)
(A) any obligations of the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) in respect of Permitted Receivables Financings
so long as there is no recourse to the Borrower or any Subsidiary (other than
Special Purpose Receivables Subsidiaries) thereunder other than Standard
Receivables Financing Undertakings and (B) any obligations of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings.


2 Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP and to be calculated on a Pro Forma
Basis


3 Provided that (A) no “run rate” synergies, operating expense reductions,
operating improvements and other operating changes shall be added pursuant to
this item (i) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
item (i) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this item (i) and item (h) above
during any period of four (4) consecutive fiscal quarters shall not exceed
$15,000,000.
4 Notwithstanding the foregoing, Consolidated EBITDA for (i) the fiscal quarter
ended March 31, 2015 shall be $24,741,000, (ii) the fiscal quarter ended June
30, 2015 shall be $25,121,000 and (iii) the fiscal quarter ended September 30,
2015 shall be $30,512,000.
5 Maximum permitted ratio may increase to 3.50:1.00 in connection with one
Relevant Acquisition as set forth in Section 9.14(a) of the Credit Agreement.
 
5 To be the level set forth for the applicable fiscal quarter in Section 9.14(a)
of the Credit Agreement.
6 Calculated on a Pro Forma Basis.


7 Line II.B.(iii) shall not include (A) Restricted Payments on account of, or
with respect to, any Equity Interests of any Subsidiary if made to the Borrower
or any other Subsidiary except for Restricted Payments on account of, or with
respect to, any Equity Interests of any Subsidiary that is a Credit Party if
made to a Subsidiary that is not a Credit Party, unless and to the extent such
Restricted Payment is then immediately distributed or dividended to a Credit
Party), and (B) any Restricted Payments permitted pursuant to Section 9.6(e) or
Section 9.6(f) of the Credit Agreement.


8 For the avoidance of doubt, “Indebtedness” under line D.(ii) of Consolidated
Fixed Charges shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions and (iii)
(A) any obligations of the Borrower or any







--------------------------------------------------------------------------------







Subsidiary (other than Special Purpose Receivables Subsidiaries) in respect of
Permitted Receivables Financings so long as there is no recourse to the Borrower
or any Subsidiary (other than Special Purpose Receivables Subsidiaries)
thereunder other than Standard Receivables Financing Undertakings and (B) any
obligations of Special Purpose Receivables Subsidiaries in respect of Permitted
Receivables Financings.

























